 


115 HR 4667 PCS: Further Additional Supplemental Appropriations for Disaster Relief Requirements, 2017
U.S. House of Representatives
2018-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
Calendar No. 291
115th CONGRESS2d Session 
H. R. 4667 
IN THE SENATE OF THE UNITED STATES 
 
December 21, 2017 
Received 
 

January 3, 2018
Read the first time


January 4, 2018
Read the second time and placed on the calendar

AN ACT 
Making further supplemental appropriations for the fiscal year ending September 30, 2018, for disaster assistance for Hurricanes Harvey, Irma, and Maria, and calendar year 2017 wildfires, and for other purposes. 
 
 
ADisaster Assistance 
 The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2018, and for other purposes, namely: IDepartment of AgricultureOffice of the SecretaryFor an additional amount for the Office of the Secretary, $2,600,000,000, which shall remain available until September 30, 2019, for necessary expenses related to crops, trees, bushes, vines, and livestock losses resulting from Hurricanes Harvey, Irma, Maria, and other hurricanes and wildfires occurring in calendar year 2017 under such terms and conditions as determined by the Secretary: Provided, That the Secretary may provide assistance for such losses in the form of block grants to eligible states and territories: Provided further, That the total amount of payments received under this heading and applicable policies of crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) or the Noninsured Crop Disaster Assistance Program (NAP) under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) shall not exceed 85 percent of the loss as determined by the Secretary: Provided further, That the total amount of payments received under this heading for producers who did not obtain a policy or plan of insurance for an insurable commodity for the 2017 crop year, or 2018 crop year in the case of citrus, under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) for the crop incurring the losses or did not file the required paperwork and pay the service fee by the applicable State filing deadline for a noninsurable commodity for the 2017 crop year under NAP for the crop incurring the losses shall not exceed 65 percent of the loss as determined by the Secretary: Provided further, That producers receiving payments under this heading, as determined by the Secretary, shall be required to purchase crop insurance where crop insurance is available for the next two available crop years, and producers receiving payments under this heading shall be required to purchase coverage under NAP where crop insurance is not available in the next two available crop years, as determined by the Secretary: Provided further, That, not later than 90 days after the end of fiscal year 2018, the Secretary shall submit a report to the Congress specifying the type, amount, and method of such assistance by state and territory and the status of the amounts obligated and plans for further expenditure and include improvements that can be made to Federal Crop Insurance policies, either administratively or legislatively, to increase participation, particularly among underserved producers, in higher levels of coverage in future years for crops qualifying for assistance under this heading: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of Inspector GeneralFor an additional amount for Office of Inspector General, $2,500,000, to remain available until expended, for oversight and audit of programs, grants, and activities funded by this division and administered by the Department of Agriculture: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Agricultural research servicebuildings and facilitiesFor an additional amount for Buildings and Facilities, $22,000,000, to remain available until expended, for necessary expenses related to the consequences of Hurricanes Harvey, Irma and Maria: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Farm service agencyemergency conservation programFor an additional amount for the Emergency Conservation Program for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria and of wildfires occurring in calendar year 2017, and other natural disasters, $400,000,000, to remain available until expended: Provided, That not less than $300,000,000 of the amount made available in the previous proviso shall be for necessary expenses resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Natural resources conservation servicewatershed and flood prevention operationsFor an additional amount, for Watershed and Flood Prevention Operations, for necessary expenses for the Emergency Watershed Protection Program related to the consequences of Hurricanes Harvey, Irma, and Maria and of wildfires occurring in calendar year 2017, and other natural disasters, $541,000,000, to remain available until expended: Provided, That not less than $400,000,000 of the amount made available in the previous proviso shall be for necessary expenses resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Rural Development ProgramsRural Housing ServiceRural Housing Insurance Fund Program AccountFor an additional amount for costs of direct loans, including costs relating to modification of such loans, as those terms are defined in section 502 of the Congressional Budget Act of 1974 (2 U.S.C. 661a), $18,672,000 shall be for direct loans for the rehabilitation of section 515 rental housing (42 U.S.C. 1485) in locations where owners were not required to carry national flood insurance, to remain available until September 30, 2019: Provided, That such funds shall be for areas impacted by Hurricanes Harvey, Irma, and Maria: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Rural Utilities ServiceRural Water and Waste Disposal Program AccountFor an additional amount for the Rural Water and Waste Disposal Program Account, $165,475,000, to remain available until expended, for grants to repair drinking water systems and sewer and solid waste disposal systems impacted by Hurricanes Harvey, Irma, and Maria: Provided, That not to exceed $2,000,000 of the amount appropriated under this heading shall be for technical assistance grants for rural water and waste systems pursuant to section 306(a)(14) of the Consolidated Farm and Rural Development Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Food and nutrition servicecommodity assistance programFor an additional amount for Commodity Assistance Program for the emergency food assistance program as authorized by section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)) and section 204(a)(1) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7508(a)(1)), $24,000,000, to remain available until September 30, 2019: Provided, That notwithstanding any other provisions of the Emergency Food Assistance Act of 1983, the Secretary of Agriculture may allocate additional foods and funds for administrative expenses from resources specifically appropriated, transferred, or reprogrammed to provide resources to Puerto Rico, the United States Virgin Islands, and States affected by wildfires occurring in calendar year 2017 or Hurricanes Harvey, Irma, and Maria, as determined by the Secretary, without regard to sections 204 and 214 of such Act (7 U.S.C. 7508, 7515): Provided further, That such funds will be designated for States impacted by Hurricanes Harvey, Irma, and Maria, or wildfire and subject to a federal major disaster or emergency declaration: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department Of Health And Human ServicesFood and Drug Administrationbuildings and facilities(Including Transfer of Funds)For an additional amount for Buildings and Facilities, $7,600,000, to remain available until expended, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: Provided, That such amount may be transferred to Department of Health and Human Services—Food and Drug Administration Salaries and Expenses for costs related to repair of facilities, for replacement of equipment, and for other increases in facility-related costs: Provided further, That obligations incurred for the purposes provided herein prior to the date of enactment of this Act may be charged to funds appropriated by this paragraph: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Provision—This Title 101. (a)Section 1501(d)(1) of the Agricultural Act of 2014 (7 U.S.C. 9081(d)(1)) is amended by striking not more than $20,000,000 and inserting not more than $40,000,000.  
(b)The amount provided by subsection (a) for fiscal year 2018 is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. IIDepartment of CommerceEconomic development administrationEconomic development assistance programs(Including transfers of funds)Pursuant to section 703 of the Public Works and Economic Development Act (42 U.S.C. 3233), for an additional amount for Economic Development Assistance Programs for necessary expenses related to flood mitigation, disaster relief, long-term recovery, and restoration of infrastructure in areas that received a major disaster designation as a result of Hurricanes Harvey, Irma, and Maria, and the calendar year 2017 wildfires, under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $600,000,000, to remain available until expended: Provided, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That within the amount appropriated, up to 2 percent of funds may be transferred to the Salaries and Expenses account for administration and oversight activities: Provided further, That within the amount appropriated, $1,000,000 shall be transferred to the Office of Inspector General account for carrying out investigations and audits related to the funding provided under this heading. National Oceanic And Atmospheric AdministrationOperations, Research, and FacilitiesFor an additional amount for Operations, Research, and Facilities for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $120,904,000, to remain available until September 30, 2019, as follows: (1) $12,904,000 for repair and replacement of observing assets, Federal real property, and equipment; (2) $18,000,000 for marine debris assessment and removal; (3) $40,000,000 for mapping, charting, and geodesy services; and (4) $50,000,000 to improve weather forecasting, hurricane intensity forecasting and flood forecasting and mitigation capabilities, including data assimilation from ocean observing platforms and satellites: Provided, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement, acquisition and constructionFor an additional amount for Procurement, Acquisition and Construction for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $79,232,000, to remain available until September 30, 2020, as follows: (1) $29,232,000 for repair and replacement of Federal real property and observing assets; and (2) $50,000,000 for improvements to operational and research weather supercomputing infrastructure and for improvement of satellite ground services used in hurricane intensity and track prediction: Provided, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Department of JusticeUnited states marshals servicesalaries and expensesFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $2,500,000: Provided, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal bureau of investigationsalaries and expensesFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $21,200,000: Provided, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Drug enforcement administrationsalaries and expensesFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $11,500,000: Provided, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Federal prison systemsalaries and expensesFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $16,000,000: Provided, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.buildings and facilitiesFor an additional amount for Buildings and Facilities for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $34,000,000, to remain available until expended: Provided, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.ScienceNational aeronautics and space administrationconstruction and environmental compliance and restorationFor an additional amount for Construction and Environmental Compliance and Restoration for repairs at National Aeronautics and Space Administration facilities damaged by hurricanes during 2017, $81,300,000, to remain available until expended: Provided, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National science foundationresearch and related activitiesFor an additional amount for Research and Related Activities for necessary expenses to repair National Science Foundation radio observatory facilities damaged by hurricanes that occurred during 2017, $16,300,000, to remain available until expended: Provided, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the National Science Foundation shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of enactment of this Act.Related AgenciesLegal Services CorporationPayment to the Legal Services Corporation For an additional amount for Payment to the Legal Services Corporation to carry out the purposes of the Legal Services Corporation Act by providing for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $1,000,000: Provided, That the amount made available under this heading shall be used only to provide the mobile resources, technology, and disaster coordinators necessary to provide storm-related services to the Legal Services Corporation client population and only in the areas significantly affected by Hurricanes Harvey, Irma, and Maria: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That none of the funds appropriated in this division to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this division to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2017 and 2018, respectively, and except that sections 501 and 503 of Public Law 104–134 (referenced by Public Law 105–119) shall not apply to the amount made available under this heading: Provided further, That, for the purposes of this division, the Legal Services Corporation shall be considered an agency of the United States Government. IIIDEPARTMENT OF DEFENSE DEPARTMENT OF DEFENSE—MILITARYOPERATION AND MAINTENANCEOperation and Maintenance, Army For an additional amount for Operation and Maintenance, Army, $20,110,000, to remain available until September 30, 2018, for necessary expenses related to the consequences of Hurricanes Harvey, Irma or Maria: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Navy For an additional amount for Operation and Maintenance, Navy, $267,796,000, to remain available until September 30, 2018, for necessary expenses related to the consequences of Hurricanes Harvey, Irma or Maria: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Marine Corps For an additional amount for Operation and Maintenance, Marine Corps, $17,920,000, to remain available until September 30, 2018, for necessary expenses related to the consequences of Hurricanes Harvey, Irma or Maria: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air Force For an additional amount for Operation and Maintenance, Air Force, $20,916,000, to remain available until September 30, 2018, for necessary expenses related to the consequences of Hurricanes Harvey, Irma or Maria: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Defense-Wide For an additional amount for Operation and Maintenance, Defense-Wide, $2,650,000, to remain available until September 30, 2018, for necessary expenses related to the consequences of Hurricanes Harvey, Irma or Maria: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Army Reserve For an additional amount for Operation and Maintenance, Army Reserve, $12,500,000, to remain available until September 30, 2018, for necessary expenses related to the consequences of Hurricanes Harvey, Irma or Maria: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Navy Reserve For an additional amount for Operation and Maintenance, Navy Reserve, $2,922,000, to remain available until September 30, 2018, for necessary expenses related to the consequences of Hurricanes Harvey, Irma or Maria: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air Force Reserve For an additional amount for Operation and Maintenance, Air Force Reserve, $5,770,000, to remain available until September 30, 2018, for necessary expenses related to the consequences of Hurricanes Harvey, Irma or Maria: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Army National Guard For an additional amount for Operation and Maintenance, Army National Guard, $55,471,000, to remain available until September 30, 2018, for necessary expenses related to the consequences of Hurricanes Harvey, Irma or Maria: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.PROCUREMENTOther Procurement, Navy For an additional amount for Other Procurement, Navy $18,000,000, to remain available until September 30, 2020, for necessary expenses related to the consequences of Hurricanes Harvey, Irma or Maria: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Revolving and management fundsDefense Working Capital Funds For an additional amount for Defense Working Capital Funds for the Navy Working Capital Fund, $9,486,000, to remain available until September 30, 2018, for necessary expenses related to the consequences of Hurricanes Harvey, Irma or Maria: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Other department of defense programsDefense Health ProgramFor an additional amount for operation and maintenance for Defense Health Program, $704,000, to remain available until September 30, 2018, for necessary expenses related to the consequences of Hurricanes Harvey, Irma or Maria: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. IVCORPS OF ENGINEERS—CIVILDEPARTMENT OF THE ARMYCorps of Engineers—CivilInvestigationsFor an additional amount for Investigations for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $75,000,000, to remain available until expended to expedite and complete at full Federal expense studies, including Preconstruction Engineering and Design, for flood and storm damage reduction, including shore protection, in areas that were affected by Hurricanes Harvey, Irma, or Maria: Provided, That the Secretary may use funding provided under this heading to complete ongoing studies, to initiate and complete up to two authorized studies for assessing regional flood and storm risks, and to initiate and complete up to six authorized feasibility studies: Provided further, That the Secretary shall consider giving priority to studies in areas that suffered the most damage from these hurricanes and to studies in areas that have had multiple major disaster declarations in recent years: Provided further, That a report identifying all ongoing studies, authorized studies for assessing regional flood and storm risks in the impacted areas, and authorized feasibility studies eligible for funding under this heading, including identification of whether each study is in a category to be considered for priority, shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate not later than 30 days after the date of enactment of this Act: Provided further, That no allocation shall be made to initiate any new study until the Secretary submits to the Committees on Appropriations of the House of Representatives and the Senate a list of all new studies selected to be initiated using funds provided under this heading: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That beginning not later than 60 days after the date of enactment of this Act, the Assistant Secretary of the Army for Civil Works shall provide monthly reports to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds.CONSTRUCTIONFor an additional amount for Construction for necessary expenses related to the consequences of natural disasters, including Hurricanes Harvey, Irma, and Maria, $10,480,000,000, to remain available until expended to rehabilitate, repair, and construct United States Army Corps of Engineers projects: Provided, That $55,000,000 of the funds provided under this heading shall be used to address emergency situations at Corps of Engineers projects, and to rehabilitate and repair damages to Corps of Engineers projects, caused by natural disasters: Provided further, That $10,425,000,000 of the funds provided under this heading shall be used to expedite construction of projects for flood and storm damage reduction, including shore protection, in areas that were affected by Hurricanes Harvey, Irma, or Maria: Provided further, That the Secretary shall consider giving priority to projects located in areas that suffered the most damage from these hurricanes and to projects located in areas that have had multiple major disaster declarations in recent years: Provided further, That funding utilized for authorized shore protection projects shall restore such projects from the design level of protection to the full project profile at full Federal expense: Provided further, That the completion of ongoing construction projects receiving funds provided under this heading shall be at full Federal expense with respect to such funds: Provided further, That upon approval of the Committees on Appropriations of the House of Representatives and the Senate funds provided under this heading may be used to construct any project studied using funds provided under the heading Investigations or any project with a completed Chief’s Report that has not yet been authorized if the Secretary determines that the project is technically feasible, economically justified, and environmentally acceptable: Provided further, That, using these funds, the non-Federal cash contribution for authorized but unconstructed projects, projects with completed Chief’s Reports that have not yet been authorized, or projects that are funded as ongoing studies under the heading Investigations shall be financed in accordance with the provisions of section 103(k) of Public Law 99–662 over a period of 30 years from the date of completion of the project or separable element: Provided further, That a report identifying all ongoing construction projects, authorized but unconstructed projects, and projects with completed Chief’s Reports that have not yet been authorized, including project cost estimates and identification of whether each project is in a category to be considered for priority, shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate not later than 45 days after the date of enactment of this Act: Provided further, That not more than $500,000,000 of the funds provided to expedite construction shall be available until such report is submitted: Provided further, That for projects funded under this heading, the provisions of section 902 of the Water Resources Development Act of 1986 shall not apply to these funds: Provided further, That up to $50,000,000 of the funds provided to expedite construction shall be used to expedite continuing authorities projects to reduce the risk of flooding and storm damage in areas impacted by Hurricanes Harvey, Irma, or Maria: Provided further, That any projects using funds appropriated under this heading shall be initiated only after non-Federal interests have entered into binding agreements with the Secretary requiring the non-Federal interests to pay 100 percent of the operation, maintenance, repair, replacement, and rehabilitation costs of the project and to hold and save the United States free from damages due to the construction or operation and maintenance of the project, except for damages due to the fault or negligence of the United States or its contractors: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That beginning not later than 60 days after the date of enactment of this Act, the Assistant Secretary of the Army for Civil Works shall provide monthly reports to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds.MISSISSIPPI RIVER AND TRIBUTARIESFor an additional amount for Mississippi River and Tributaries, $370,000,000, to remain available until expended, for necessary expenses to dredge navigation projects in response to, and repair damages to Corps of Engineers projects caused by, natural disasters: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That beginning not later than 60 days after the date of enactment of this Act, the Assistant Secretary of the Army for Civil Works shall provide monthly reports to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds.OPERATION AND MAINTENANCEFor an additional amount for Operation and Maintenance for necessary expenses to dredge navigation projects in response to, and repair damages to Corps of Engineers projects caused by, natural disasters, $608,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for coastal harbors and channels, and for inland harbors shall be derived from the Harbor Maintenance Trust Fund: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That beginning not later than 60 days after the date of enactment of this Act, the Assistant Secretary of the Army for Civil Works shall provide monthly reports to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds.FLOOD CONTROL AND COASTAL EMERGENCIESFor an additional amount for Flood Control and Coastal Emergencies, as authorized by section 5 of the Act of August 18, 1941 (33 U.S.C. 701n), for necessary expenses to prepare for flood, hurricane and other natural disasters and support emergency operations, repairs, and other activities in response to such disasters, as authorized by law, $537,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That beginning not later than 60 days after the date of enactment of this Act, the Assistant Secretary of the Army for Civil Works shall provide monthly reports to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds.ExpensesFor an additional amount for Expenses for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $20,000,000, to remain available until expended to oversee emergency response and recovery activities: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That beginning not later than 60 days after the date of enactment of this Act, the Assistant Secretary of the Army for Civil Works shall provide monthly reports to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds.Department of EnergyEnergy programsElectricity delivery and energy reliabilityFor an additional amount for Electricity Delivery and Energy Reliability, $13,000,000, to remain available until expended, for necessary expenses related to natural disasters, including technical assistance related to electric grids: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Strategic petroleum reserveFor an additional amount for Strategic Petroleum Reserve, $8,716,000, to remain available until expended, for necessary expenses related to damages caused by natural disasters: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Provision—This Title 401.In fiscal year 2018 and each fiscal year thereafter, the Chief of Engineers of the U.S. Army Corps of Engineers shall transmit to the Congress, after reasonable opportunity for comment, but without change, by the Assistant Secretary of the Army for Civil Works, a monthly report, the first of which shall be transmitted to Congress not later than 2 days after the date of enactment of this Act and monthly thereafter, which includes detailed estimates of damages to each Corps of Engineers project, caused by natural disasters or otherwise. 
VGeneral services administrationFederal buildings fundFor an additional amount to be deposited in the Federal Buildings Fund, $126,951,000, to remain available until expended, for necessary expenses related to the consequences of Hurricanes Harvey, Maria, and Irma, for repair and alteration of buildings under the custody and control of the Administrator of General Services, and real property management and related activities not otherwise provided for: Provided, That funds may be used to reimburse the Federal Buildings Fund for obligations incurred for this purpose prior to enactment of this Act: Provided further, That not more than $15,000,000 shall be available for tenant improvements in damaged U.S. courthouses: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Small business administrationdisaster loans program account(Including transfer of funds)For an additional amount for the Small Business Administration—Disaster Loans Program Account for the cost of direct loans authorized by section 7(b) of the Small Business Act, $1,652,000,000, to remain available until expended: Provided, That up to $618,000,000 may be transferred to and merged with Salaries and Expenses for administrative expenses to carry out the disaster loan program authorized by section 7(b) of the Small Business Act: Provided further, That none of the funds provided under this heading may be used for indirect administrative expenses: Provided further, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of inspector generalFor an additional amount for the Small Business Administration—Office of Inspector General, $7,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. VIDEPARTMENT OF HOMELAND SECURITYOffice of Inspector GeneralOperations and SupportFor an additional amount for Operations and Support for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $25,000,000, to remain available until September 30, 2020, for audits and investigations of activities funded by this title:  Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.U.S. Customs and Border ProtectionOperations and SupportFor an additional amount for Operations and Support for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $104,494,000, to remain available until September 30, 2019:  Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That not more than $39,400,000 may be used to carry out U.S. Customs and Border Protection activities in fiscal year 2018 in Puerto Rico and the United States Virgin Islands, in addition to any other amounts available for such purposes.procurement, construction, and improvementsFor an additional amount for Procurement, Construction, and Improvements for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $3,000,000, to remain available until September 30, 2022:  Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That funds are provided to carry out U.S. Customs and Border Protection activities in Puerto Rico and the United States Virgin Islands, in addition to any other amounts available for such purposes.U.S. Immigration and Customs EnforcementOperations and Support For an additional amount for Operations and Support for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $30,905,000, to remain available until September 30, 2019:  Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.procurement, construction, and improvementsFor an additional amount for Procurement, Construction, and Improvements for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $33,052,000, to remain available until September 30, 2022:  Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Transportation Security AdministrationOperations and SupportFor an additional amount for Operations and Support for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $10,322,000, to remain available until September 30, 2019:  Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Coast GuardOperating ExpensesFor an additional amount for Operating Expenses for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $112,136,000, to remain available until September 30, 2019:  Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Environmental Compliance and RestorationFor an additional amount for Environmental Compliance and Restoration for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $4,038,000, to remain available until September 30, 2022:  Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Acquisition, Construction, and ImprovementsFor an additional amount for Acquisition, Construction, and Improvements for necessary expenses related to the consequences of Hurricanes Harvey, Irma, Maria, and Matthew, $718,919,000, to remain available until September 30, 2022:  Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Federal Emergency Management AgencyOperations and SupportFor an additional amount for Operations and Support for necessary expenses, $58,800,000, to remain available until September 30, 2019:  Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Procurement, Construction, and ImprovementsFor an additional amount for Procurement, Construction, and Improvements for necessary expenses, $1,200,000, to remain available until September 30, 2020:  Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Disaster Relief Fund(Including transfer of funds)For an additional amount for Disaster Relief Fund for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $27,500,000,000, to remain available until expended:  Provided, That the Administrator of the Federal Emergency Management Agency shall publish on the Agency’s website not later than 5 days after an award of a public assistance grant under section 406 or 428 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172 or 5189f) that is in excess of $1,000,000, the specifics of each such grant award: Provided further, That for any mission assignment or mission assignment task order to another Federal department or agency regarding a major disaster in excess of $1,000,000, not later than 5 days after the issuance of such mission assignment or mission assignment task order, the Administrator shall publish on the Agency’s website the following: the name of the impacted State, the disaster declaration for such State, the assigned agency, the assistance requested, a description of the disaster, the total cost estimate, and the amount obligated: Provided further, That not later than 10 days after the last day of each month until a mission assignment or mission assignment task order described in the preceding proviso is completed and closed out, the Administrator shall update any changes to the total cost estimate and the amount obligated: Provided further, That for a disaster declaration related to Hurricanes Harvey, Irma, or Maria, the Administrator shall submit to the Committees on Appropriations of the House of Representatives and the Senate, not later than 5 days after the first day of each month beginning after the date of enactment of this Act, and shall publish on the Agency’s website, not later than 10 days after the first day of each such month, an estimate or actual amount, if available, for the current fiscal year of the cost of the following categories of spending: public assistance, individual assistance, operations, mitigation, administrative, and any other relevant category (including emergency measures and disaster resources): Provided further, That not later than 10 days after the first day of each month, the Administrator shall publish on the Agency’s website the report (referred to as the Disaster Relief Monthly Report) as required by Public Law 114–4. Of the amounts provided under this heading for the Disaster Relief Fund, up to $4,000,000,000 may be transferred to the Disaster Assistance Direct Loan Program Account for the cost of direct loans as authorized under section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184) to be used to assist local governments in providing essential services as a result of Hurricanes Harvey, Irma, or Maria: Provided further, That such amounts may subsidize gross obligations for the principal amount of direct loans not to exceed $4,000,000,000 under section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184): Provided further, That notwithstanding section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184), a territory or possession, and instrumentalities and local governments thereof, of the United States shall be deemed to be a local government for purposes of this paragraph: Provided further, That notwithstanding section 417(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184(b)), the amount of any such loan issued to a territory or possession, and instrumentalities and local governments thereof, may be based on the projected loss of tax and other revenues and on projected cash outlays not previously budgeted for a period not to exceed 180 days from the date of the major disaster, and may exceed $5,000,000: Provided further, That notwithstanding any other provision of law or the constitution of a territory or possession that limits the issuance of debt, a territory or possession, and instrumentalities and local governments thereof, may each receive more than one loan with repayment provisions and other terms specific to the type of lost tax and other revenues and on projected unbudgeted cash outlays for which the loan is provided: Provided further, That notwithstanding section 417(c)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184(c)(1)), loans to a territory or possession, and instrumentalities and local governments thereof, may be cancelled in whole or in part only at the discretion of the Secretary of Homeland Security in consultation with the Secretary of the Treasury: Provided further, That notwithstanding any other provision of law, the Secretary of Homeland Security, in consultation with the Secretary of the Treasury, shall determine the terms, conditions, eligible uses, and timing and amount of Federal disbursements of loans issued to a territory or possession, and instrumentalities and local governments thereof: Provided further, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974 (2 U.S.C. 661a): Provided further, That the Federal Emergency Management Agency may transfer up to 1.5 percent of the amount under this paragraph to the Disaster Assistance Direct Loan Program Account for administrative expenses to carry out under this paragraph the direct loan program, as authorized by section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184): Provided further, That of the amount provided under this paragraph for transfer, up to $150,000,000 may be transferred to the Disaster Assistance Direct Loan Program Account for the cost to lend a territory or possession of the United States that portion of assistance for which the territory or possession is responsible under the cost-sharing provisions of the major disaster declaration for Hurricanes Irma or Maria, as authorized under section 319 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5162): Provided further, That of the amount provided under this paragraph for transfer, up to $1,000,000 may be transferred to the Disaster Assistance Direct Loan Program Account for administrative expenses to carry out the Advance of Non-Federal Share program, as authorized by section 319 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5162): Provided further, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Law Enforcement Training CentersOperations and SupportFor an additional amount for Operations and Support for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $5,374,000, to remain available until September 30, 2019: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, Construction, and ImprovementsFor an additional amount for Procurement, Construction, and Improvements for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $5,000,000, to remain available until September 30, 2022: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Provisions—This Title 601.The Administrator of the Federal Emergency Management Agency may provide assistance, pursuant to section 428 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), for critical services as defined in section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act for the duration of the recovery for incidents DR–4336–PR, DR–4339–PR, DR–4340–USVI, and DR–4335–USVI to— 
(1)replace or restore the function of a facility or system to industry standards without regard to the pre-disaster condition of the facility or system; and  (2)replace or restore components of the facility or system not damaged by the disaster where necessary to fully effectuate the replacement or restoration of disaster-damaged components to restore the function of the facility or system to industry standards. 
602. 
(a)The Federal share of assistance, including direct Federal assistance, provided under section 407 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5173), with respect to a major disaster declared pursuant to such Act for damages resulting from a wildfire in calendar year 2017, shall be 90 percent of the eligible costs under such section. (b)The Federal share provided by subsection (a) shall apply to assistance provided before, on, or after the date of enactment of this Act. 
VIIDepartment of the InteriorFish and wildlife serviceconstructionFor an additional amount for Construction for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $210,629,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National park serviceHistoric preservation fundFor an additional amount for the Historic Preservation Fund for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $17,500,000, to remain available until September 30, 2019, including costs to States necessary to complete compliance activities required by section 306108 of title 54, United States Code (formerly section 106 of the National Historic Preservation Act), and costs needed to administer the program: Provided, That grants shall only be available for areas that have received a major disaster declaration pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided further, That individual grants shall not be subject to a non-Federal matching requirement: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.ConstructionFor an additional amount for Construction for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $207,600,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.United states geological surveySurveys, investigations, and researchFor an additional amount for Surveys, Investigations, and Research for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, and in those areas impacted by a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) with respect to wildfires in 2017, $42,246,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Departmental officesInsular affairsAssistance to territoriesFor an additional amount for Technical Assistance for financial management expenses related to the consequences of Hurricanes Irma and Maria, $3,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of inspector generalSalaries and expensesFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $2,500,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Environmental Protection AgencyHazardous Substance SuperfundFor an additional amount for Hazardous Substance Superfund for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $6,200,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Leaking underground storage tank fundFor an additional amount for Leaking Underground Storage Tank Fund for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $7,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of AgricultureFOREST SERVICEState and private forestryFor an additional amount for State and Private Forestry for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $7,500,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National forest systemFor an additional amount for National Forest System for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, $20,652,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Capital improvement and maintenanceFor an additional amount for Capital Improvement and Maintenance for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria, and the 2017 fire season, $91,600,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Provision—This Title 701.Agencies receiving funds appropriated by this title shall each provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds by account, beginning not later than 90 days after enactment of this Act.  
VIIIDepartment of LaborEmployment and Training AdministrationTraining and Employment Services(Including Transfers of Funds)For an additional amount for Training and Employment Services, $30,000,000, for the dislocated workers assistance national reserve for necessary expenses directly related to the consequences of Hurricanes Harvey, Maria, and Irma or the calendar year 2017 wildfires with major disaster or emergency declarations under titles IV or V of the Robert T. Stafford Disaster Relief and Emergency Assistance Act in calendar year 2017, which shall remain available until September 30, 2019: Provided, That these sums may be used to replace grant funds previously obligated to the impacted areas: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Job CorpsFor an additional amount for Job Corps for construction, rehabilitation and acquisition for Job Corps Centers in Puerto Rico, $30,900,000, which shall be available through June 30, 2021: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of Health and Human ServicesCenters for disease control and preventionCdc-wide activities and program support(including transfer of funds)For an additional amount for CDC-Wide Activities and Program Support, $200,000,000, to remain available until expended, for response, recovery, preparation, mitigation, and other expenses directly related to the consequences of Hurricanes Harvey, Irma, or Maria: Provided, That obligations incurred for the purposes provided herein prior to the date of enactment of this Act may be charged to funds appropriated by this paragraph: Provided further, That of the amount provided, not less than $6,000,000 shall be transferred to the Buildings and Facilities account for the purposes provided herein: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Office of the secretaryPublic health and social services emergency fund(including transfers of funds)For an additional amount for the Public Health and Social Services Emergency Fund, $177,000,000, to remain available until expended, for response, recovery, preparation, mitigation and other expenses directly related to the consequences of Hurricanes Harvey, Irma, or Maria, including activities authorized under section 319(a) of the Public Health Service Act (referred to in this title as the PHS Act): Provided, That $60,000,000 shall be transferred to Health Resources and Services Administration—Primary Health Care, for expenses related to the consequences of Hurricanes Harvey, Irma, or Maria for disaster response and recovery, for the Health Centers Program under section 330 of the PHS Act: Provided further, That not less than $50,000,000, of amounts transferred under the preceding proviso, shall be available for alteration, renovation, construction, equipment, and other capital improvement costs as necessary to meet the needs of areas affected by Hurricanes Harvey, Irma, or Maria: Provided further, That the time limitation in section 330(e)(3) of the PHS Act shall not apply to funds made available under the preceding proviso: Provided further, That not less than $20,000,000 shall be transferred to Substance Abuse and Mental Health Services Administration—Health Surveillance and Program Support for grants, contracts, and cooperative agreements for behavioral health treatment, crisis counseling, and other related helplines, and for other similar programs to provide support to individuals impacted by Hurricanes Harvey, Irma, or Maria: Provided further, That up to $2,000,000 shall be transferred to Office of the Secretary—Office of Inspector General for oversight of activities responding to such hurricanes: Provided further, That obligations incurred for the purposes provided herein prior to the date of enactment of this Act may be charged to funds appropriated under this heading: Provided further, That of the funds appropriated in this paragraph, $15,000,000 shall be transferred to the National Institutes of Health—Office of the Director for the purposes provided in this paragraph: Provided further, That funds transferred to the National Institutes of Health for the purpose of supporting the repair or rebuilding of non-Federal biomedical or behavioral research facilities damaged as a result of Hurricanes Harvey, Irma, or Maria shall be used to award grants or contracts for such purpose under section 404I of the Public Health Service Act: Provided further, That section 404I(c)(2) of such Act does not apply to the use of funds described in the preceding proviso: Provided further, That funds appropriated in this paragraph shall not be available for costs that are reimbursed by the Federal Emergency Management Agency, under a contract for insurance, or by self-insurance: Provided further, That such additional amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Administration for children and familiesChildren and families services programsFor an additional amount for Children and Families Services Programs, $650,000,000, to remain available until September 30, 2021, for Head Start programs, for necessary expenses directly related to the consequences of Hurricanes Harvey, Irma, or Maria, including making payments under the Head Start Act:  Provided, That none of the funds appropriated in this paragraph shall be included in the calculation of the base grant in subsequent fiscal years, as such term is defined in sections 640(a)(7)(A), 641A(h)(1)(B), or 645(d)(3) of the Head Start Act: Provided further, That funds appropriated in this paragraph are not subject to the allocation requirements of section 640(a) of the Head Start Act: Provided further, That funds appropriated in this paragraph shall not be available for costs that are reimbursed by the Federal Emergency Management Agency, under a contract for insurance, or by self-insurance: Provided further, That up to $10,000,000 shall be available for Federal administrative expenses: Provided further, That obligations incurred for the purposes provided herein prior to the date of enactment of this Act may be charged to funds appropriated under this heading: Provided further, That such additional amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Department of educationHurricane education recovery(Including transfer of funds)For an additional amount for Hurricane Education Recovery for assisting in meeting the educational needs of individuals affected by Hurricanes Harvey, Irma, or Maria, or calendar year 2017 wildfires for which the President declared a major disaster or emergency under section 401 or 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170; 42 U.S.C. 5191) (referred to herein as a covered disaster or emergency), $2,900,000,000, to remain available through September 30, 2021: Provided, That such additional amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That— (1)such funds shall be used— 
(A)to make awards, which shall be available until expended, to eligible entities for immediate aid to restart school operations, in accordance with paragraph (2); (B)for temporary emergency impact aid for displaced students, in accordance with paragraph (2); 
(C)for emergency assistance to institutions of higher education and students attending institutions of higher education in an area directly affected by a covered disaster or emergency in accordance with paragraph (3); (D)for payments to institutions of higher education to help defray the unexpected expenses associated with enrolling displaced students from institutions of higher education directly affected by a covered disaster or emergency, in accordance with paragraph (4); and 
(E)to provide assistance to local educational agencies serving homeless children and youth in accordance with paragraph (5); (2)immediate aid to restart school operations and temporary emergency impact aid for displaced students described in subparagraphs (A) and (B) of paragraph (1) shall be provided under the statutory terms and conditions that applied to assistance under sections 102 and 107 of title IV of division B of Public Law 109–148, respectively, including the nondiscrimination provisions under section 107(m), except that such sections shall be applied so that— 
(A)each reference to a major disaster declared in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) shall be to a major disaster or emergency declared by the President in accordance with section 401 or 501, respectively, of such Act; (B)each reference to Hurricane Katrina or Hurricane Rita shall be a reference to a covered disaster or emergency; 
(C)each reference to August 22, 2005, when used in relation to a covered disaster or emergency, shall be to the date that is one week prior to the date on which the major disaster or emergency was declared for the area; (D)each reference to the States of Louisiana, Mississippi, Alabama, and Texas shall be to the States or territories affected by a covered disaster or emergency, and each reference to the State educational agencies of Louisiana, Mississippi, Alabama, or Texas shall be a reference to the State educational agencies that serve the states or territories affected by a covered disaster or emergency; 
(E)each reference to the 2005–2006 school year shall be to the 2017–2018 school year; (F)the references in section 102(h)(1) of title IV of division B of Public Law 109–148 to the number of non-public elementary schools and secondary schools in the State shall be to the number of students in non-public elementary schools and secondary schools in the State, and the reference in such section to the 2003–2004 school year shall be to the most recent data set for the 2016–2017 school year; 
(G)in determining the amount of immediate aid provided to restart school operations as described in section 102(b) of title IV of division B of Public Law 109–148, the Secretary shall consider the number of students enrolled, during the 2016–2017 school year, in elementary schools and secondary schools that were closed as a result of a covered disaster or emergency; (H)in determining the amount of emergency impact aid that a State educational agency is eligible to receive under paragraph (1)(B), the Secretary shall, subject to section 107(d)(1)(B) of such title, provide— 
(i)$9,000 for each displaced student who is an English learner, as that term is defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801); (ii)$10,000 for each displaced student who is a child with disability (regardless of whether the child is an English learner); and 
(iii)$8,500 for each displaced student who is not a child with a disability or an English learner; and (I)with respect to the emergency impact aid provided under paragraph (1)(B), the Secretary may modify the State educational agency and local educational agency application timelines in section 107(c) of such title; 
(3)up to $200,000,000 of the funds made available under this heading shall be for programs authorized under subpart 3 of part A and part C of title IV and part B of title VII of the Higher Education Act of 1965 (20 U.S.C. 1087–51 et seq., 1138 et seq.) for institutions located in an area affected by a covered disaster or emergency, and students enrolled in such institutions, except that— (A)any requirements relating to matching, Federal share, reservation of funds, or maintenance of effort under such parts that would otherwise be applicable to that assistance shall not apply; 
(B)such assistance may be used for student financial assistance; (C)such assistance may also be used for faculty and staff salaries, equipment, student supplies and instruments, or any purpose authorized under the Higher Education Act of 1965, by institutions of higher education that are located in areas affected by a covered disaster or emergency; and 
(D)the Secretary shall prioritize, to the extent possible, students who are homeless or at risk of becoming homeless as a result of displacement, and institutions that have sustained extensive damage, by a covered disaster or emergency; (4)up to $120,000,000 of the funds made available under this heading shall be for payments to institutions of higher education to help defray the unexpected expenses associated with enrolling displaced students from institutions of higher education at which operations have been disrupted by a covered disaster or emergency, in accordance with criteria established by the Secretary and made publicly available; 
(5)$25,000,000 of the funds made available under this heading shall be available to provide assistance to local educational agencies serving homeless children and youths displaced by a covered disaster or emergency, consistent with section 723 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431–11435) and with section 106 of title IV of division B of Public Law 109–148, except that funds shall be disbursed based on demonstrated need and the number of homeless children and youth enrolled as a result of displacement by a covered disaster or emergency; (6)section 437 of the General Education Provisions Act (20 U.S.C. 1232) and section 553 of title 5, United States Code, shall not apply to activities under this heading; 
(7)$4,000,000 of the funds made available under this heading, to remain available through September 30, 2021, shall be transferred to the Office of the Inspector General of the Department of Education for oversight of activities supported with funds appropriated under this heading, and up to $3,000,000 of the funds made available under this heading, to remain available through September 30, 2019, shall be for program administration; (8)up to $35,000,000 of the funds made available under this heading shall be to carry out activities authorized under section 4631(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7281(b)); and 
(9)the Secretary may waive, modify, or provide extensions for certain requirements of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) for affected individuals, affected students, and affected institutions in covered disaster or emergency areas in the same manner as the Secretary was authorized to waive, modify, or provide extensions for certain requirements of such Act under provisions of subtitle B of title IV of division B of Public Law 109–148 for affected individuals, affected students, and affected institutions in areas affected by Hurricane Katrina and Hurricane Rita, except that the cost associated with any action taken by the Secretary under this paragraph is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Provisions—This Title(Including Transfers of Funds) 801. (a)Notwithstanding section 133(b)(4) of the Workforce Innovation and Opportunity Act, in States, as defined by section 3(56) of such Act, affected by Hurricanes Harvey, Irma, and Maria, a local board, as defined by section 3(33) of such Act, in a local area, as defined by section 3(32) of such Act, affected by such Hurricanes may transfer, if such transfer is approved by the Governor, up to 100 percent of the funds allocated to the local area for Program Years 2016 and 2017 for Youth Workforce Investment activities under paragraphs (2) or (3) of section 128(b) of such Act, for Adult employment and training activities under paragraphs (2)(A) or (3) of section 133(b) of such Act, or for Dislocated Worker employment and training activities under paragraph (2)(B) of section 133(b) of such Act among— 
(1)adult employment and training activities; (2)dislocated worker employment and training activities; and 
(3)youth workforce investment activities. (b)Except for the funds reserved to carry out required statewide activities under sections 127(b) and 134(a)(2) of the Workforce Innovation and Opportunity Act, the Governor of the United States Virgin Islands may authorize the transfer of up to 100 percent of the remaining funds provided to the United States Virgin Islands for Program Years 2016 and 2017 for Youth Workforce Investment activities under section 127(b)(1)(B) of such Act, for Adult employment and training activities under section 132(b)(1)(A) of such Act, or for Dislocated Worker employment and training activities under section 133(b)(2)(A)) of such Act among— 
(1)adult employment and training activities; (2)dislocated worker employment and training activities; and 
(3)youth workforce investment activities. 802.Funds appropriated by this title may be transferred to, and merged with, other appropriation accounts under the headings Centers for Disease Control and Prevention and Public Health and Social Services Emergency Fund for the purposes specified in this title following consultation with the Office of Management and Budget: Provided, That the Committees on Appropriations in the House of Representatives and the Senate shall be notified 10 days in advance of any such transfer: Provided further, That, upon a determination that all or part of the funds transferred from an appropriation are not necessary, such amounts may be transferred back to that appropriation: Provided further, That none of the funds made available by this title may be transferred pursuant to the authority in section 205 of division H of Public Law 115–31 or section 241(a) of the PHS Act. 
803. 
(a)As the Secretary of Health and Human Services determines necessary to respond to a critical hiring need for emergency response positions, after providing public notice and without regard to the provisions of sections 3309 through 3319 of title 5, United States Code, the Secretary may appoint candidates directly to the following positions to perform critical work directly relating to the consequences of Hurricanes Harvey, Irma, or Maria: (1)Intermittent disaster-response personnel in the National Disaster Medical System, under section 2812 of the PHS Act (42 U.S.C. 300hh–11). 
(2)Term or temporary appointments at the Centers for Disease Control and Prevention and the Office of the Assistant Secretary for Preparedness and Response. (b)The authority under subsection (a) shall expire 270 days after the date of enactment of this section. 
804.Notwithstanding any other provision of law, the interest payment of the United States Virgin Islands that was due under section 1202(b)(1) of the Social Security Act on September 29, 2017, shall not be due until September 28, 2018, and no interest shall accrue on such amount through September 28, 2018.  805.Agencies receiving funds appropriated by this title shall each provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds by account, beginning not later than 90 days after enactment of this Act.  
IXGovernment accountability officeSalaries and expensesFor an additional amount for the Government Accountability Office for Salaries and Expenses, $14,000,000, to remain available until expended, for audits and investigations relating to Hurricanes Harvey, Irma, and Maria and the calendar year 2017 wildfires: Provided, That not later than 180 days after the date of enactment of this Act, GAO shall submit to Congress a report describing the United States Virgin Island’s economic and disaster recovery plan that defines the priorities, goals, and expected outcomes of the recovery effort based on damage assessments prepared pursuant to Federal law: Provided further, That GAO shall report on the internal control plans that are in place to provide oversight of Federal disaster funds to be used in recovery activities in the United States Virgin Islands, identify any deficiencies in such plans, and provide recommendations to address noted deficiencies: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  XDepartment of DefenseMilitary ConstructionMilitary Construction, Navy and Marine CorpsFor an additional amount for Military Construction, Navy and Marine Corps, $201,636,000, to remain available until September 30, 2022, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: Provided, That none of the funds made available to the Navy and Marine Corps for recovery efforts related to Hurricanes Harvey, Irma, and Maria in this division shall be available for obligation until the Committees on Appropriations of the House of Representatives and the Senate receive form 1391 for each specific request: Provided further, That, not later than 60 days after enactment of this Act, the Secretary of the Navy, or his designee, shall submit to the Committees on Appropriations of House of Representatives and the Senate a detailed expenditure plan for funds provided under this heading: Provided further, That such funds may be obligated or expended for planning and design and military construction projects not otherwise authorized by law: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Military Construction, Army National GuardFor an additional amount for Military Construction, Army National Guard, $519,345,000, to remain available until September 30, 2022, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: Provided, That none of the funds made available to the Army National Guard for recovery efforts related to Hurricanes Harvey, Irma, and Maria in this division shall be available for obligation until the Committees on Appropriations of the House of Representatives and the Senate receive form 1391 for each specific request: Provided further, That, not later than 60 days after enactment of this Act, the Director of the Army National Guard, or his designee, shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed expenditure plan for funds provided under this heading: Provided further, That such funds may be obligated or expended for planning and design and military construction projects not otherwise authorized by law: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of Veterans AffairsVeterans Health AdministrationMedical ServicesFor an additional amount for Medical Services, $11,075,000, to remain available until September 30, 2019, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Medical Support and Compliance For an additional amount for Medical Support and Compliance, $3,209,000, to remain available until September 30, 2019, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Medical Facilities For an additional amount for Medical Facilities, $75,108,000, to remain available until September 30, 2022, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: Provided, That none of these funds shall be available for obligation until the Secretary of Veterans Affairs submits to the Committees on Appropriations of the House of Representatives and the Senate a detailed expenditure plan for funds provided under this heading: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Departmental AdministrationConstruction, Minor ProjectsFor an additional amount for Construction, Minor Projects, $4,088,000, to remain available until September 30, 2022, for necessary expenses related to the consequences of Hurricanes Harvey, Irma, and Maria: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General Provision—This Title 1001.Notwithstanding section 18236(b) of title 10, United States Code, the Secretary of Defense shall contribute to Puerto Rico 100 percent of the total cost of construction (including the cost of architectural, engineering and design services) for the acquisition, construction, expansion, rehabilitation, or conversion of the Arroyo readiness center under paragraph (5) of section 18233(a) of title 10, United States Code.  
XIDepartment of TransportationFederal aviation administrationOperations(airport and airway trust fund) For an additional amount for Operations, $35,000,000, to be derived from the Airport and Airway Trust Fund and to remain available until expended, for necessary expenses related to the consequences of hurricanes occurring in calendar year 2017: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Facilities and equipment(airport and airway trust fund) For an additional amount for Facilities and Equipment, $79,589,000, to be derived from the Airport and Airway Trust Fund and to remain available until expended, for necessary expenses related to the consequences of hurricanes occurring in calendar year 2017: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Federal highway administrationFederal-aid highwaysEmergency relief programFor an additional amount for the Emergency Relief Program as authorized under section 125 of title 23, United States Code, $1,374,000,000, to remain available until expended: Provided, That notwithstanding section 125(d)(4) of title 23, United States Code, no limitation on the total obligations for projects under section 125 of such title shall apply to the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands for fiscal year 2018 and fiscal year 2019: Provided further, That notwithstanding section 120(i)(1) of title 23, United States Code, for fiscal year 2018 and each fiscal year thereafter, Puerto Rico may use toll credits toward the non-Federal share requirement for emergency relief funds made available under section 125 of such title to respond to damage caused by Hurricanes Irma and Maria: Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Federal transit administrationPublic transportation emergency relief program For the Public Transportation Emergency Relief Program as authorized under section 5324 of title 49, United States Code, $269,000,000 to remain available until expended, for transit systems affected by Hurricanes Harvey, Irma, and Maria with major disaster declarations in 2017: Provided, That not more than three-quarters of one percent of the funds for public transportation emergency relief shall be available for administrative expenses and ongoing program management oversight as authorized under sections 5334 and 5338(f)(2) of such title and shall be in addition to any other appropriations for such purpose: Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Maritime administrationOperations and trainingFor an additional amount for Operations and Training, $10,000,000, to remain available until expended, for necessary expenses, including for dredging, related to damage to Maritime Administration facilities resulting from Hurricane Harvey: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Department of Housing and Urban DevelopmentCommunity planning and developmentCommunity development fund(including transfers of funds)For an additional amount for Community Development Fund, $26,060,000,000, to remain available until expended, for necessary expenses for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) related to disaster relief, long-term recovery, restoration of infrastructure and housing, economic revitalization, and mitigation in the most impacted and distressed areas resulting from a major disaster declared in 2017 (except as otherwise provided under this heading) pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided, That funds shall be awarded directly to the State, unit of general local government, or Indian tribe (as such term is defined in section 102 of the Housing and Community Development Act of 1974) at the discretion of the Secretary: Provided further, That of the amounts made available under this heading, up to $13,560,000,000 shall be allocated to meet unmet needs for grantees that have received or will receive allocations for major disasters declared in 2017, and that such allocations shall include the States and units of local government affected by Hurricane Maria: Provided further, That of the amounts made available under this heading, no less than $12,500,000,000 shall be allocated for mitigation activities to all grantees of funding provided under this heading, the same heading in chapter 9 of title X of division A of Public Law 113–2, section 420 of division L of Public Law 114–113, section 145 of division C of Public Law 114–223, section 192 of division C of Public Law 114–223 (as added by section 101(3) of division A of Public Law 114–254), section 421 of division K of Public Law 115–31, and the same heading in division B of Public Law 115–56, and that such mitigation activities shall be subject to the same terms and conditions of this heading, as determined by the Secretary: Provided further, That all such grantees shall receive an allocation of funds under the preceding proviso in the same proportion that the amount of funds each grantee received or will receive under the second proviso of this heading or the headings and sections specified in the previous proviso bears to the amount of all funds provided to all grantees specified in the previous proviso: Provided further, That of the amounts made available under the second and third provisos of this heading, the Secretary shall allocate to all such grantees an aggregate amount of not less than 33 percent of each such amount of funds provided under this heading within 60 days after the date of enactment of this Act based on the best available data: Provided further, That the Secretary shall not prohibit the use of funds made available under this heading and the same heading in division B of Public Law 115–56 for non-federal share as authorized by section 105(a)(9) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)(9)): Provided further, That of the amounts made available under this heading, grantees may establish grant programs to assist small businesses to recover from economic losses: Provided further, That as a condition of making any grant, the Secretary shall certify in advance that such grantee has in place proficient financial controls and procurement processes and has established adequate procedures to prevent any duplication of benefits as defined by section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155), to ensure timely expenditure of funds, to maintain comprehensive websites regarding all disaster recovery activities assisted with these funds, and to detect and prevent waste, fraud, and abuse of funds: Provided further, That the Secretary shall require grantees to maintain on a public website information containing common reporting criteria established by the Department that permits individuals and entities awaiting assistance and the general public to see how all grant funds are used, including copies of all relevant procurement documents, grantee administrative contracts and details of ongoing procurement processes, as determined by the Secretary: Provided further, That prior to the obligation of funds a grantee shall submit a plan to the Secretary for approval detailing the proposed use of all funds, including criteria for eligibility and how the use of these funds will address long-term recovery, restoration of infrastructure and housing, economic revitalization, and mitigation in the most impacted and distressed areas: Provided further, That such funds may not be used for activities reimbursable by, or for which funds are made available by, the Federal Emergency Management Agency or the Army Corps of Engineers: Provided further, That funds allocated under this heading shall not be considered relevant to the non-disaster formula allocations made pursuant to section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306): Provided further, That a State, unit of general local government, or Indian tribe may use up to 5 percent of its allocation for administrative costs: Provided further, That the sixth proviso under this heading in the Supplemental Appropriations for Disaster Relief Requirements, 2017 (division B of Public Law 115–56) is amended by striking State or subdivision thereof and inserting State, unit of general local government, or Indian tribe (as such term is defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)): Provided further, That in administering the funds under this heading, the Secretary of Housing and Urban Development may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of these funds (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), if the Secretary finds that good cause exists for the waiver or alternative requirement and such waiver or alternative requirement would not be inconsistent with the overall purpose of title I of the Housing and Community Development Act of 1974: Provided further, That, notwithstanding the preceding proviso, recipients of funds provided under this heading that use such funds to supplement Federal assistance provided under section 402, 403, 404, 406, 407, 408(c)(4), or 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) may adopt, without review or public comment, any environmental review, approval, or permit performed by a Federal agency, and such adoption shall satisfy the responsibilities of the recipient with respect to such environmental review, approval or permit: Provided further, That, notwithstanding section 104(g)(2) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(g)(2)), the Secretary may, upon receipt of a request for release of funds and certification, immediately approve the release of funds for an activity or project assisted under this heading if the recipient has adopted an environmental review, approval or permit under the preceding proviso or the activity or project is categorically excluded from review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.): Provided further, That the Secretary shall publish via notice in the Federal Register any waiver, or alternative requirement, to any statute or regulation that the Secretary administers pursuant to title I of the Housing and Community Development Act of 1974 no later than 5 days before the effective date of such waiver or alternative requirement: Provided further, That the eighth proviso under this heading in the Supplemental Appropriations for Disaster Relief Requirements, 2017 (division B of Public Law 115–56) is amended by inserting 408(c)(4), after 407,: Provided further, That of the amounts made available under this heading, up to $10,000,000 shall be made available for capacity building and technical assistance, including assistance on contracting and procurement processes, to support States, units of general local government, or Indian tribes (and their subrecipients) that receive allocations pursuant to this heading, received disaster recovery allocations under the same heading in Public Law 115–56, or may receive similar allocations for disaster recovery in future appropriations Acts: Provided further, That of the amounts made available under this heading, up to $10,000,000 shall be transferred, in aggregate, to Department of Housing and Urban Development—Program Office Salaries and Expenses—Community Planning and Development for necessary costs, including information technology costs, of administering and overseeing the obligation and expenditure of amounts under this heading: Provided further, That the amount specified in the preceding proviso shall be combined with funds appropriated under the same heading and for the same purpose in Public Law 115–56 and the aggregate of such amounts shall be available for any of the purposes specified under this heading or the same heading in Public Law 115–56 without limitation: Provided further, That of the funds made available under this heading, $10,000,000 shall be transferred to the Office of the Inspector General for necessary costs of overseeing and auditing funds made available under this heading: Provided further, That any funds made available under this heading that remain available, after the other funds under such heading have been allocated for necessary expenses for activities authorized under such heading, shall be used for additional activities, including mitigation, in the most impacted and distressed areas resulting from major disasters declared in 2011 and subsequent years:Provided further, That such remaining funds shall be awarded to grantees of funding provided for disaster relief under this heading, the same heading in chapter 9 of title X of division A of Public Law 113–2, section 420 of division L of Public Law 114–113, section 145 of division C of Public Law 114–223, section 192 of division C of Public Law 114–223 (as added by section 101(3) of division A of Public Law 114–254), section 421 of division K of Public Law 115–31, and the same heading in division B of Public Law 115–56, subject to the same terms and conditions under this heading and such headings and sections respectively: Provided further, That each such grantee shall receive an allocation from such remaining funds in the same proportion that the amount of funds such grantee received under the second proviso under this heading and under the Acts specified in the previous proviso bears to the amount of all funds provided to all grantees specified in the previous proviso: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  XIIGeneral Provisions—This Division 1201.Each amount appropriated or made available by this division is in addition to amounts otherwise appropriated for the fiscal year involved. 
1202.No part of any appropriation contained in this division shall remain available for obligation beyond the current fiscal year unless expressly so provided herein. 1203.Unless otherwise provided for by this division, the additional amounts appropriated by this division to appropriations accounts shall be available under the authorities and conditions applicable to such appropriations accounts for fiscal year 2018. 
1204.The terms and conditions applicable to the funds provided in this division, including those provided by this title, shall also apply to the funds made available in division B of Public Law 115–56 and in division A of Public Law 115–72. 1205.Each amount designated in this division by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress. 
1206. 
(a)Section 305 of division A of the Additional Supplemental Appropriations for Disaster Relief Requirements Act, 2017 (Public Law 115–72) is amended— (1)in subsection (a)— 
(A)by striking (1) Not later than December 31, 2017, and inserting Not later than March 31, 2018,; and (B)by striking paragraph (2); and 
(2)in subsection (b), by striking receiving funds under this division and inserting expending more than $10,000,000 of funds provided by this division and division B of Public Law 115–56 in any one fiscal year. (b)Section 305 of division A of the Additional Supplemental Appropriations for Disaster Relief Requirements Act, 2017 (Public Law 115–72), as amended by this section, shall apply to funds appropriated by this division as if they had been appropriated by that division. 
(c)In order to proactively prepare for oversight of future disaster relief funding, not later than one year after the date of enactment of this Act, the Director of the Office of Management and Budget shall issue standard guidance for Federal agencies to use in designing internal control plans for disaster relief funding. This guidance shall leverage existing internal control review processes and shall include, at a minimum, the following elements: (1)Robust criteria for identifying and documenting incremental risks and mitigating controls related to the funding. 
(2)Guidance for documenting the linkage between the incremental risks related to disaster funding and efforts to address known internal control risks. 1207.Any agency or department provided funding in excess of $3,000,000,000 by this division, including the Federal Emergency Management Agency, the Department of Housing and Urban Development, and the Corps of Engineers, is directed to provide a report to the Committee on Appropriations of the House of Representatives regarding its efforts to provide adequate resources and technical assistance for small, low-income communities affected by natural disasters. 
1208. 
(a)Not later than 180 days after the date of enactment of this Act and in coordination with the Administrator of the Federal Emergency Management Agency, with support and contributions from the Secretary of the Treasury, the Secretary of Energy, and other Federal agencies having responsibilities defined under the National Disaster Recovery Framework, the Governor of the Commonwealth of Puerto Rico shall submit to Congress a report describing the Commonwealth's 12- and 24-month economic and disaster recovery plan that— (1)defines the priorities, goals, and expected outcomes of the recovery effort for the Commonwealth, based on damage assessments prepared pursuant to Federal law, if applicable, including— 
(A)housing; (B)economic issues, including workforce development and industry expansion and cultivation; 
(C)health and social services; (D)natural and cultural resources; 
(E)governance and civic institutions; (F)electric power systems and grid restoration; 
(G)environmental issues, including solid waste facilities; and (H)other infrastructure systems, including repair, restoration, replacement, and improvement of public infrastructure such water and wastewater treatment facilities, communications networks, and transportation infrastructure; 
(2)is consistent with— (A)the Commonwealth’s fiscal capacity to provide long-term operation and maintenance of rebuilt or replaced assets; 
(B)alternative procedures and associated programmatic guidance adopted by the Administrator of the Federal Emergency Management Administration pursuant to section 428 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189f); and (C)actions as may be necessary to mitigate vulnerabilities to future extreme weather events and natural disasters and increase community resilience, including encouraging the adoption and enforcement of the latest published editions of relevant consensus-based codes, specifications, and standards that incorporate the latest hazard-resistant designs and establish minimum acceptable criteria for the design, construction, and maintenance of residential structures and facilities for the purpose of protecting the health, safety, and general welfare of the buildings’ users against disasters; 
(3)promotes transparency and accountability through appropriate public notification, outreach, and hearings; (4)identifies performance metrics for assessing and reporting on the progress toward achieving the Commonwealth’s recovery goals, as identified under paragraph (1);  
(5)is developed in coordination with the Oversight Board established under PROMESA; and (6)is certified by that Oversight Board to be consistent with the purpose set forth in section 101(a) of PROMESA (48 U.S.C. 2121(a)). 
(b)At the end of every 30-day period before the submission of the report described in subsection (a), the Governor of the Commonwealth of Puerto Rico, in coordination with the Administrator of the Federal Emergency Management Agency, shall provide to Congress interim status updates on progress developing such report. (c)At the end of every 180-day period after the submission of the report described in subsection (a), the Governor of the Commonwealth of Puerto Rico, in coordination with the Administrator of the Federal Emergency Management Agency, shall make public a report on progress achieving the goals set forth in such report. 
(d)During the development, and after the submission, of the report require by in subsection (a), the Oversight Board may provide to Congress reports on the status of coordination with the Governor of Puerto Rico. (e)Amounts made available by this division to a covered territory for response to or recovery from Hurricane Irma or Hurricane Maria in an aggregate amount greater than $10,000,000 may be reviewed by the Oversight Board under the Oversight Board’s authority under 204(b)(2) of PROMESA (48 U.S.C. 2144(b)(2)). 
(f)When developing a Fiscal Plan while the recovery plan required under subsection (a) is in development and in effect, the Oversight Board shall use and incorporate, to the greatest extent feasible, damage assessments prepared pursuant to Federal law. (g)For purposes of this section, the terms covered territory and Oversight Board have the meaning given those term in section 5 of PROMESA (48 U.S.C. 2104). 
This division may be cited as the Further Additional Supplemental Appropriations for Disaster Relief Requirements, 2017.   BDisaster Recovery Reform Act   Sec. 2001. Applicability. Sec. 2002. State defined. Sec. 2003. Wildfire prevention. Sec. 2004. Additional activities. Sec. 2005. Eligibility for code implementation and enforcement. Sec. 2006. Program improvements. Sec. 2007. Prioritization of facilities. Sec. 2008. Guidance on evacuation routes. Sec. 2009. Duplication of benefits. Sec. 2010. State administration of assistance for direct temporary housing and permanent housing construction. Sec. 2011. Assistance to individuals and households. Sec. 2012. Multifamily lease and repair assistance. Sec. 2013. Federal disaster assistance nonprofit fairness. Sec. 2014. Management costs. Sec. 2015. Flexibility. Sec. 2016. Additional disaster assistance. Sec. 2017. National veterinary emergency teams. Sec. 2018. Dispute resolution pilot program. Sec. 2019. Emergency relief. Sec. 2020. Unified Federal environmental and historic preservation review. Sec. 2021. Closeout incentives. Sec. 2022. Performance of services. Sec. 2023. Study to streamline and consolidate information collection. Sec. 2024. Agency accountability. Sec. 2025. Audit of contracts. Sec. 2026. Inspector general audit of FEMA contracts for tarps and plastic sheeting. Sec. 2027. Relief organizations. Sec. 2028. Guidance on inundated and submerged roads. Sec. 2029. Authorities. Sec. 2030. Recoupment of certain assistance prohibited. Sec. 2031. Statute of limitations. Sec. 2032. Technical assistance and recommendations. Sec. 2033. Guidance on hazard mitigation assistance. Sec. 2034. Local impact. Sec. 2035. Additional hazard mitigation activities. Sec. 2036. National public infrastructure predisaster hazard mitigation. Sec. 2037. Additional mitigation activities. Sec. 2038. Federal cost-share adjustments for repair, restoration, and replacement of damaged facilities.  2001.ApplicabilityExcept as otherwise expressly provided, the amendments in this division to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) apply to each major disaster and emergency declared by the President on or after August 1, 2017, under such Act. 
2002.State definedIn this division, the term State has the meaning given that term in section 102(4) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(4)).  2003.Wildfire prevention (a)Mitigation assistanceSection 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187) is amended— 
(1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following: 
 
(d)Hazard mitigation assistanceWhether or not a major disaster is declared, the President may provide hazard mitigation assistance in accordance with section 404 in any area affected by a fire for which assistance was provided under this section.. (b)Conforming amendmentsThe Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended— 
(1)in section 404(a) (42 U.S.C. 5170c(a)) (as amended by section 37(a) of this Act)— (A)by inserting before the first period , or any area affected by a fire for which assistance was provided under section 420; and 
(B)in the third sentence by inserting or event under section 420 after major disaster each place it appears; and (2)in section 322(e)(1) (42 U.S.C. 5165(e)(1)), by inserting or event under section 420 after major disaster each place it appears. 
(c)Reporting requirementNot later than 1 year after the date of enactment of this Act and annually thereafter, the Administrator of the Federal Emergency Management Agency shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Appropriations Committees of the Senate and the House of Representatives a report containing a summary of any projects carried out, and any funding provided to those projects, under subsection (d) of section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187) (as amended by this section). 2004.Additional activitiesSection 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) is amended by adding at the end the following: 
 
(f)Use of assistanceRecipients of hazard mitigation assistance provided under this section and section 203 may use the assistance to conduct activities to help reduce the risk of future damage, hardship, loss, or suffering in any area affected by a wildfire or windstorm, including— (1)reseeding ground cover with quick-growing or native species; 
(2)mulching with straw or chipped wood; (3)constructing straw, rock, or log dams in small tributaries to prevent flooding; 
(4)placing logs and other erosion barriers to catch sediment on hill slopes; (5)installing debris traps to modify road and trail drainage mechanisms; 
(6)modifying or removing culverts to allow drainage to flow freely; (7)adding drainage dips and constructing emergency spillways to keep roads and bridges from washing out during floods; 
(8)planting grass to prevent the spread of noxious weeds; (9)installing warning signs; 
(10)establishing defensible space measures;  (11)reducing hazardous fuels; and 
(12)windstorm damage, including replacing or installing electrical transmission or distribution utility pole structures with poles that are resilient to extreme wind and combined ice and wind loadings for the basic wind speeds and ice conditions associated with the relevant location.. 2005.Eligibility for code implementation and enforcementSection 406(a)(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(a)(2)) is amended— 
(1)by striking and at the end of subparagraph (B); (2)by striking the period at the end of subparagraph (C) and inserting ; and; and 
(3)by adding at the end the following:  (D)base and overtime wages for extra hires to facilitate the implementation and enforcement of adopted building codes for a period of not more than 180 days after the major disaster is declared.. 
2006.Program improvements 
(a)Hazard MitigationSection 406(c) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(c)) is amended— (1)in paragraph (1)(A), by striking 90 percent of; and 
(2)in paragraph (2)(A), by striking 75 percent of. (b)ParticipationSection 428(d) of such Act (42 U.S.C. 5189f) is amended— 
(1)by inserting (1) In general.— before Participation in; and (2)by adding at the end the following: 
 
(2)No conditionsThe President may not condition the provision of Federal assistance under this Act on the election by a State, Tribal, or local government, or owner or operator of a private nonprofit facility to participate in the alternative procedures adopted under this section.. (c)CertificationSection 428(e)(1) of such Act (42 U.S.C. 5189f(e)(1)) is amended— 
(1)in subparagraph (E), by striking and at the end; (2)in subparagraph (F), by striking the period and inserting ; and; and 
(3)by adding at the end the following:  (G)once certified by a professionally licensed engineer and accepted by the Administrator, the estimates on which grants made pursuant to this section are based shall be presumed to be reasonable and eligible costs, as long as there is no evidence of fraud.. 
2007.Prioritization of facilitiesNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall provide guidance and training on an annual basis to State, Tribal, and local governments, first responders, and utility companies on— (1)the need to prioritize assistance to hospitals, nursing homes, and other long-term care facilities to ensure that such health care facilities remain functioning or return to functioning as soon as practicable during power outages caused by natural hazards, including severe weather events; and 
(2)how hospitals, nursing homes and other long-term care facilities should adequately prepare for power outages during a major disaster or emergency. 2008.Guidance on evacuation routes (a)In general (1)IdentificationThe Administrator of the Federal Emergency Management Agency, in coordination with the Administrator of the Federal Highway Administration, shall develop and issue guidance for State, local, and Tribal governments regarding the identification of evacuation routes. 
(2)GuidanceThe Administrator of the Federal Highway Administration, in coordination with the Administrator of the Federal Emergency Management Agency, shall revise existing guidance or issue new guidance as appropriate for State, local, and Tribal governments regarding the design, construction, maintenance, and repair of evacuation routes. (b)Considerations (1)IdentificationIn developing the guidance under subsection (a)(1), the Administrator of the Federal Emergency Management Agency shall consider— 
(A)whether evacuation routes have resisted impacts and recovered quickly from disasters, regardless of cause; (B)the need to evacuate special needs populations, including— 
(i)individuals with a physical or mental disability; (ii)individuals in schools, daycare centers, mobile home parks, prisons, nursing homes and other long-term care facilities, and detention centers; 
(iii)individuals with limited-English proficiency; (iv)the elderly; and 
(v)individuals who are tourists, seasonal workers, or homeless; (C)the sharing of information and other public communications with evacuees during evacuations; 
(D)the sheltering of evacuees, including the care, protection, and sheltering of animals; (E)the return of evacuees to their homes; and 
(F)such other items the Administrator considers appropriate. (2)Design, construction, maintenance, and repairIn revising or issuing guidance under (a)(2), the Administrator of the Federal Highway Administration shall consider— 
(A)methods that assist evacuation routes to— (i)withstand likely risks to viability, including flammability and hydrostatic forces; 
(ii)improve durability, strength (including the ability to withstand tensile stresses and compressive stresses), and sustainability; and (iii)provide for long-term cost savings; 
(B)the ability of evacuation routes to effectively manage contraflow operations; (C)for evacuation routes on public lands, the viewpoints of the applicable Federal land management agency regarding emergency operations, sustainability, and resource protection; and 
(D)such other items the Administrator considers appropriate. 2009.Duplication of benefits (a)In generalSection 312(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155(b)) is amended by adding at the end the following: 
 
(4)Waiver of general prohibition 
(A)In generalThe President may waive the general prohibition provided in subsection (a) upon request of a Governor on behalf of the State or on behalf of a person, business concern, or any other entity suffering losses as a result of a major disaster or emergency, if the President finds such waiver is in the public interest and will not result in waste, fraud, or abuse. In making this decision, the President may consider the following: (i)The recommendations of the Administrator of the Federal Emergency Management Agency made in consultation with the Federal agency or agencies administering the duplicative program. 
(ii)If a waiver is granted, the assistance to be funded is cost effective. (iii)Equity and good conscience. 
(iv)Other matters of public policy considered appropriate by the President. (B)Grant or denial of waiverA request under subparagraph (A) shall be granted or denied not later than 45 days after submission of such request. 
(C)Prohibition on determination that loan is a duplicationNotwithstanding subsection (c), in carrying out subparagraph (A), the President may not determine that a loan is a duplication of assistance, provided that all Federal assistance is used toward a loss suffered as a result of the major disaster or emergency.. (b)Funding of a federally authorized water resources development project (1)Eligible activitiesNotwithstanding section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155) and its implementing regulations, assistance provided pursuant to section 404 of such Act may be used to fund activities authorized for construction within the scope of a federally authorized water resources development project of the Army Corps of Engineers if such activities are also eligible activities under such section. 
(2)Federal fundingAll Federal funding provided under section 404 pursuant to this section shall be applied toward the Federal share of such project. (3)Non-Federal matchAll non-Federal matching funds required under section 404 pursuant to this section shall be applied toward the non-Federal share of such project. 
(4)Total Federal shareFunding provided under section 404 pursuant to this section may not exceed the total Federal share for such project. (5)No effectNothing in this section shall— 
(A)affect the cost-share requirement of a hazard mitigation measure under section 404; (B)affect the eligibility criteria for a hazard mitigation measure under section 404; 
(C)affect the cost share requirements of a federally authorized water resources development project; and (D)affect the responsibilities of a non-Federal interest with respect to the project, including those related to the provision of lands, easements, rights-of-way, dredge material disposal areas, and necessary relocations. 
(c)ApplicabilityThis section shall apply to each disaster and emergency declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) after January 1, 2016. 2010.State administration of assistance for direct temporary housing and permanent housing constructionSection 408(f) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(f)) is amended— 
(1)in paragraph (1), by striking the paragraph heading and inserting State- or Tribal-administered assistance and other needs assistance.—; (2)in paragraph (1)(A)— 
(A)by striking financial; and (B)by striking subsection (e) and inserting subsections (c)(1)(B), (c)(4), and (e) if the President and the State or Tribal government comply, as determined by the Administrator, with paragraph (3); 
(3)in paragraph (1)(B)— (A)by striking financial; and 
(B)by striking subsection (e) and inserting subsections (c)(1)(B), (c)(4), and (e); and (4)by adding at the end the following: 
 
(3)In general 
(A)ApplicationA State or Tribal government desiring to provide assistance under subsection (c)(1)(B), (c)(4), or (e) shall submit to the President an application for a grant to provide financial assistance under the program. (B)CriteriaThe President, in consultation and coordination with State, Tribal, and local governments, shall establish criteria for the approval of applications submitted under subparagraph (A). The criteria shall include, at a minimum— 
(i)the demonstrated ability of the State or Tribal government to manage the program under this section; (ii)there being in effect a plan approved by the President as to how the State or Tribal government will comply with applicable Federal laws and regulations and how the State or Tribal government will provide assistance under its plan; 
(iii)a requirement that the State, Tribal, or local government comply with rules and regulations established pursuant to subsection (j); and (iv)a requirement that the President, or the designee of the President, comply with subsection (i). 
(C)Quality assuranceBefore approving an application submitted under this section, the President, or the designee of the President, shall institute adequate policies, procedures, and internal controls to prevent waste, fraud, abuse, and program mismanagement for this program and for programs under subsections (c)(1)(B), (c)(4), and (e). The President shall monitor and conduct quality assurance activities on a State or Tribal government’s implementation of programs under subsections (c)(1)(B), (c)(4), and (e). If, after approving an application of a State or Tribal government submitted under this section, the President determines that the State or Tribal government is not administering the program established by this section in a manner satisfactory to the President, the President shall withdraw the approval. (D)AuditsThe Office of the inspector general shall provide for periodic audits of the programs administered by States and Tribal governments under this subsection. 
(E)Applicable lawsAll Federal laws applicable to the management, administration, or contracting of the programs by the Federal Emergency Management Agency under this section shall be applicable to the management, administration, or contracting by a non-Federal entity under this section. (F)ReportNot later than 18 months after the date of enactment of this paragraph, the inspector general of the Department of Homeland Security shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the State or Tribal government’s role to provide assistance under this section. The report shall contain an assessment of the effectiveness of the State or Tribal government’s role to provide assistance under this section, including— 
(i)whether the State or Tribal government’s role helped to improve the general speed of disaster recovery; (ii)whether the State or Tribal government providing assistance under this section had the capacity to administer this section; and 
(iii)recommendations for changes to improve the program if the State or Tribal government’s role to administer the programs should be continued. (G)ProhibitionThe President may not condition the provision of Federal assistance under this Act by a State or Tribal government requesting a grant under this section. 
(H)Miscellaneous 
(i)Notice and commentThe Administrator may waive notice and comment rulemaking, if the Administrator determines doing so is necessary to expeditiously implement this section, and may carry out this section as a pilot program until such regulations are promulgated. (ii)Final RuleNot later than 2 years after the date of enactment of this paragraph, the Administrator shall issue final regulations to implement this subsection as amended by the Disaster Recovery Reform Act. 
(iii)Waiver and expirationThe authority under clause (i) and any pilot program implemented pursuant to such clause shall expire 2 years after the date of enactment of this paragraph or upon issuance of final regulations pursuant to clause (ii), whichever occurs sooner.. 2011.Assistance to individuals and householdsSection 408(h) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(h)) is amended— 
(1)in paragraph (1), by inserting , excluding financial assistance to rent alternate housing accommodations under subsection (c)(1)(A)(i) and financial assistance to address other needs under subsection (e) after disaster; (2)by redesignating paragraph (2) as paragraph (3); 
(3)by inserting after paragraph (1) the following:  (2)Other needs assistanceThe maximum financial assistance any individual or household may receive under subsection (e) shall be equivalent to the amount set forth in paragraph (1) with respect to a single major disaster.; 
(4)in paragraph (3) (as so redesignated), by striking paragraph (1) and inserting paragraphs (1) and (2); and (5)by inserting after paragraph (3) (as so redesignated) the following: 
 
(4)Exclusion of necessary expenses for individuals with disabilities 
(A)The maximum amount of assistance established under paragraph (1) shall exclude expenses to repair or replace damaged accessibility-related improvements under paragraphs (2), (3), and (4) of subsection (c) for individuals with disabilities. (B)The maximum amount of assistance established under paragraph (2) shall exclude expenses to repair or replace accessibility-related personal property under subsection (e)(2) for individuals with disabilities.. 
2012.Multifamily lease and repair assistance 
(a)Lease and repair of rental units for temporary housingSection 408(c)(1)(B)(ii)(II) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)(B)(ii)(II)) is amended to read as follows:  (II)Improvements or repairsUnder the terms of any lease agreement for property entered into under this subsection, the value of the improvements or repairs shall be deducted from the value of the lease agreement.. 
(b)Rental properties impactedSection 408(c)(1)(B)(ii)(I)(aa) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)(B)(ii)(I)(aa)) is amended to read as follows:  (aa)enter into lease agreements with owners of multifamily rental property impacted by a major disaster or located in areas covered by a major disaster declaration to house individuals and households eligible for assistance under this section; and. 
(c)Inspector general reportNot later than 2 years after the date of the enactment of this Act, the inspector general of the Department of Homeland Security shall assess the use of the authority provided under section 408(c)(1)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)(B)), including the adequacy of any benefit-cost analysis done to justify the use of this alternative, and submit a report on the results of that review to the appropriate committees of Congress. 2013.Federal disaster assistance nonprofit fairness (a)Definition of private nonprofit facilitySection 102(11)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(11)(B)) is amended to read as follows: 
 
(B)Additional facilitiesIn addition to the facilities described in subparagraph (A), the term private nonprofit facility includes any private nonprofit facility that provides essential services of a governmental nature to the general public (including museums, zoos, performing arts facilities, community arts centers, community centers, houses of worship exempt from taxation under section 501(c) of the Internal Revenue Code of 1986, libraries, homeless shelters, senior citizen centers, rehabilitation facilities, shelter workshops, food banks, broadcasting facilities, and facilities that provide health and safety services of a governmental nature), as defined by the President..  (b)Repair, restoration, and replacement of damaged facilitiesSection 406(a)(3) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(a)(3)) is amended by adding at the end the following: 
 
(C)Houses of worship 
(i)In generalA church, synagogue, mosque, temple, or other house of worship, and a private nonprofit facility operated by a religious organization, shall be eligible for contributions under paragraph (1)(B) (subject to paragraph (3)(A)), without regard to the religious character of the facility or the primary religious use of the facility. (ii)LimitationsNotwithstanding clause (i), in spaces dedicated to or primarily used for religious purposes, contributions under paragraph (1)(B) shall only be used to cover costs of purchasing or replacing, without limitation, the building structure, building enclosure components, building envelope, vertical and horizontal circulation, physical plant support spaces, electrical, plumbing, and mechanical systems (including heating, ventilation, air-conditioning, and fire and life safety systems), and related site improvements..  
(c)ApplicabilityThis section and the amendments made by this section shall apply to the provision of assistance in response to a major disaster or emergency declared on or after October 28, 2012. 2014.Management costsSection 324 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5165b) is amended— 
(1)in subsection (a) by striking any administrative expense, and any other expense not directly chargeable to and inserting direct administrative cost, and any other administrative expense associated with; and (2)in subsection (b)— 
(A)by striking Notwithstanding and inserting the following:  (1)In generalNotwithstanding; 
(B)by striking establish and inserting the following: implement; and (C)by adding at the end the following: 
 
(2)Specific Management CostsThe Administrator shall provide the following percentage rates, in addition to the eligible project costs, to cover direct and indirect costs of administering the following programs: (A)Hazard mitigationA grantee under section 404 may be reimbursed not more than 15 percent of the total amount of the grant award under such section of which not more than 10 percent may be used by the grantee and 5 percent by the subgrantee for such costs. 
(B)Public AssistanceA grantee under sections 403, 406, 407, and 502 may be reimbursed not more than 12 percent of the total award amount under such sections, of which not more than 7 percent may be used by the grantee and 5 percent by the subgrantee for such costs.. 2015.Flexibility (a)DefinitionIn this section, the term covered assistance means assistance provided— 
(1)under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174); and (2)in relation to a major disaster or emergency declared by the President under section 401 or 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170; 42 U.S.C. 5191) on or after October 28, 2012. 
(b)Waiver authorityNotwithstanding section 3716(e) of title 31, United States Code, the Administrator of the Federal Emergency Management Agency— (1)subject to paragraph (2), may waive a debt owed to the United States related to covered assistance provided to an individual or household if— 
(A)the covered assistance was distributed based on an error by the Federal Emergency Management Agency; (B)there was no fault on behalf of the debtor; and 
(C)the collection of the debt would be against equity and good conscience; and (2)may not waive a debt under paragraph (1) if the debt involves fraud, the presentation of a false claim, or misrepresentation by the debtor or any party having an interest in the claim. 
(c)Monitoring of covered assistance distributed based on error 
(1)In generalThe inspector general of the Department of Homeland Security shall monitor the distribution of covered assistance to individuals and households to determine the percentage of such assistance distributed based on an error. (2)Removal of waiver authority based on excessive error rateIf the inspector general determines, with respect to any 12-month period, that the amount of covered assistance distributed based on an error by the Federal Emergency Management Agency exceeds 4 percent of the total amount of covered assistance distributed— 
(A)the inspector general shall notify the Administrator and publish the determination in the Federal Register; and (B)with respect to any major disaster or emergency declared by the President under section 401 or section 501, respectively, of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170; 42 U.S.C. 5191) after the date on which the determination is published under subparagraph (A), the authority of the Administrator to waive debt under subsection (b) shall no longer be effective. 
2016.Additional disaster assistance 
(a)Disaster mitigationSection 209 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3149) is amended by adding at the end the following:  (e)Disaster mitigationIn providing assistance pursuant to subsection (c)(2), if appropriate and as applicable, the Secretary may encourage hazard mitigation in assistance provided pursuant to such subsection.. 
(b)Emergency management assistance compact grantsSection 661(d) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 761(d)) is amended by striking for fiscal year 2008 and inserting for each of fiscal years 2018 through 2022. (c)Emergency management performance grants programSection 662(f) of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 762(f)) is amended by striking the program and all that follows through 2012 and inserting the program, for each of fiscal years 2018 through 2022. 
(d)Technical amendmentSection 403(a)(3) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b(a)(3)) is amended by striking the second subparagraph (J). 2017.National veterinary emergency teams (a)In generalThe Administrator of the Federal Emergency Management Agency may establish one or more national veterinary emergency teams at accredited colleges of veterinary medicine. 
(b)ResponsibilitiesA national veterinary emergency team shall— (1)deploy with a team of the National Urban Search and Rescue Response System to assist with— 
(A)veterinary care of canine search teams; (B)locating and treating companion animals, service animals, livestock, and other animals; and 
(C)surveillance and treatment of zoonotic diseases; (2)recruit, train, and certify veterinary professionals, including veterinary students, in accordance with an established set of plans and standard operating guidelines to carry out the duties associated with planning for and responding to emergencies as described in paragraph (1); 
(3)assist State, Tribal, and local governments and nonprofit organizations in developing emergency management and evacuation plans that account for the care and rescue of animals and in improving local readiness for providing veterinary medical response during a disaster; and (4)coordinate with the Department of Homeland Security, the Department of Health and Human Services, the Department of Agriculture, State, Tribal, and local governments (including departments of animal and human health), veterinary and health care professionals, and volunteers. 
2018.Dispute resolution pilot programSection 1105(c) of the Sandy Recovery Improvement Act of 2013 (42 U.S.C. 5189a note) is amended by striking 2015 and inserting 2022. 2019.Emergency reliefNotwithstanding any other provision of law, for each of fiscal years 2018 and 2019, obligations for projects undertaken to respond to damages caused by Hurricanes Irma and Maria shall be excluded from any calculation of total obligations for purposes of section 125(d)(4) of title 23, United States Code. 
2020.Unified Federal environmental and historic preservation review 
(a)Review and analysisNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall review the Unified Federal Environmental and Historic Preservation review process established pursuant to section 429 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189g), and submit a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate that includes the following: (1)An analysis of whether and how the unified process has expedited the interagency review process to ensure compliance with the environmental and historic requirements under Federal law relating to disaster recovery projects. 
(2)A survey and analysis of categorical exclusions used by other Federal agencies that may be applicable to any activity related to a Presidentially declared major disaster or emergency under such Act. (3)Recommendations on any further actions, including any legislative proposals, needed to expedite and streamline the review process. 
(b)RegulationsAfter completing the review, survey, and analyses under subsection (a), but not later than 2 years after the date of enactment of this Act, and after providing notice and opportunity for public comment, the Administrator shall issue regulations to implement any regulatory recommendations, including any categorical exclusions identified under subsection (a), to the extent that the categorical exclusions meet the criteria for a categorical exclusion under section 1508.4 of title 40, Code of Federal Regulations, and section II of DHS Instruction Manual 023–01–001–01. 2021.Closeout incentives (a)Facilitating closeoutSection 705 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5205) is amended by adding at the end the following: 
 
(d)Facilitating closeout 
(1)IncentivesThe Administrator may develop incentives and penalties that encourage State, Tribal, or local governments to close out expenditures and activities on a timely basis related to disaster or emergency assistance. (2)Agency requirementsThe Agency shall, consistent with applicable regulations and required procedures, meet its responsibilities to improve closeout practices and reduce the time to close disaster program awards.. 
(b)RegulationsThe Administrator shall issue regulations to implement this section. 2022.Performance of servicesSection 306 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5149) is amended by adding at the end the following: 
 
(c)The Administrator of the Federal Emergency Management Agency is authorized to appoint temporary personnel, after serving continuously for 3 years, to positions in the Agency in the same manner that competitive service employees with competitive status are considered for transfer, reassignment, or promotion to such positions. An individual appointed under this subsection shall become a career-conditional employee, unless the employee has already completed the service requirements for career tenure.. 2023.Study to streamline and consolidate information collectionNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall— 
(1)in coordination with the Small Business Administration, the Department of Housing and Urban Development, and other appropriate agencies, conduct a study and develop a plan, consistent with law, under which the collection of information from disaster assistance applicants and grantees will be modified, streamlined, expedited, efficient, flexible, consolidated, and simplified to be less burdensome, duplicative, and time consuming for applicants and grantees;  (2)in coordination with the Small Business Administration, the Department of Housing and Urban Development, and other appropriate agencies, develop a plan for the regular collection and reporting of information on Federal disaster assistance awarded, including the establishment and maintenance of a website for presenting the information to the public; and 
(3)submit the plans to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate. 2024.Agency accountabilityTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act is amended by adding at the end the following: 
 
430.Agency accountability 
(a)Public AssistanceNot later than 5 days after an award of a public assistance grant is made under section 406 that is in excess of $1,000,000, the Administrator shall publish on the Agency’s website the specifics of each such grant award, including— (1)identifying the Federal Emergency Management Agency Region; 
(2)the disaster or emergency declaration number; (3)the State, county, and applicant name; 
(4)if the applicant is a private nonprofit organization; (5)the damage category code; 
(6)the amount of the Federal share obligated; and (7)the date of the award. 
(b)Mission Assignments 
(1)In generalNot later than 5 days after the issuance of a mission assignment or mission assignment task order, the Administrator shall publish on the Agency’s website any mission assignment or mission assignment task order to another Federal department or agency regarding a major disaster in excess of $1,000,000, including— (A)the name of the impacted State or Tribe; 
(B)the disaster declaration for such State or Tribe; (C)the assigned agency; 
(D)the assistance requested; (E)a description of the disaster; 
(F)the total cost estimate; (G)the amount obligated; 
(H)the State or Tribal cost share, if applicable; (I)the authority under which the mission assignment or mission assignment task order was directed; and 
(J)if applicable, the date a State or Tribe requested the mission assignment. (2)Recording changesNot later than 10 days after the last day of each month until a mission assignment or mission assignment task order described in paragraph (1) is completed and closed out, the Administrator shall update any changes to the total cost estimate and the amount obligated. 
(c)Disaster Relief Monthly ReportNot later than 10 days after the first day of each month, the Administrator shall publish on the Agency’s website reports, including a specific description of the methodology and the source data used in developing such reports, including— (1)an estimate of the amounts for the fiscal year covered by the President’s most recent budget pursuant to section 1105(a) of title 31, United States Code, including— 
(A)the unobligated balance of funds to be carried over from the prior fiscal year to the budget year; (B)the unobligated balance of funds to be carried over from the budget year to the budget year plus 1; 
(C)the amount of obligations for noncatastrophic events for the budget year; (D)the amount of obligations for the budget year for catastrophic events delineated by event and by State; 
(E)the total amount that has been previously obligated or will be required for catastrophic events delineated by event and by State for all prior years, the current fiscal year, the budget year, and each fiscal year thereafter; (F)the amount of previously obligated funds that will be recovered for the budget year; 
(G)the amount that will be required for obligations for emergencies, as described in section 102(1), major disasters, as described in section 102(2), fire management assistance grants, as described in section 420, surge activities, and disaster readiness and support activities; and (H)the amount required for activities not covered under section 251(b)(2)(D)(iii) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(D)(iii)); and 
(2)an estimate or actual amounts, if available, of the following for the current fiscal year shall be submitted not later than the fifth day of each month, published by the Administrator on the Agency’s website not later than the fifth day of each month: (A)A summary of the amount of appropriations made available by source, the transfers executed, the previously allocated funds recovered, and the commitments, allocations, and obligations made. 
(B)A table of disaster relief activity delineated by month, including— (i)the beginning and ending balances; 
(ii)the total obligations to include amounts obligated for fire assistance, emergencies, surge, and disaster support activities; (iii)the obligations for catastrophic events delineated by event and by State; and 
(iv)the amount of previously obligated funds that are recovered. (C)A summary of allocations, obligations, and expenditures for catastrophic events delineated by event. 
(D)The cost of the following categories of spending: (i)Public assistance. 
(ii)Individual assistance. (iii)Mitigation. 
(iv)Administrative. (v)Operations. 
(vi)Any other relevant category (including emergency measures and disaster resources) delineated by disaster. (E)The date on which funds appropriated will be exhausted. 
(d)Contracts 
(1)InformationNot later than 10 days after the first day of each month, the Administrator shall publish on the Agency’s website the specifics of each contract in excess of $1,000,000 that the Agency enters into, including— (A)the name of the party; 
(B)the date the contract was awarded; (C)the amount and scope of the contract; 
(D)if the contract was awarded through competitive bidding process; (E)if no competitive bidding process was used, the reason why competitive bidding was not used; and 
(F)the authority used to bypass the competitive bidding process.The information shall be delineated by disaster, if applicable, and specify the damage category code, if applicable. (2)ReportNot later than 10 days after the last day of the fiscal year, the Administrator shall provide a report to the appropriate committees of Congress summarizing the following information for the preceding fiscal year: 
(A)The number of contracts awarded without competitive bidding. (B)The reasons why a competitive bidding process was not used. 
(C)The total amount of contracts awarded with no competitive bidding. (D)The damage category codes, if applicable, for contracts awarded without competitive bidding.. 
2025.Audit of contractsNotwithstanding any other provision of law, the Administrator of the Federal Emergency Management Agency shall not reimburse a State, Tribe, or local government or the owner or operator of a private nonprofit facility for any activities made pursuant to a contract entered into after August 1, 2017, that prohibits the Administrator or the Comptroller General of the United States from auditing or otherwise reviewing all aspects relating to the contract. 2026.Inspector general audit of FEMA contracts for tarps and plastic sheeting (a)In generalNot later than 30 days after the date of enactment of this Act, the inspector general of the Department of Homeland Security shall initiate an audit of the contracts awarded by the Federal Emergency Management Agency (in this section referred to as FEMA) for tarps and plastic sheeting for the Commonwealth of Puerto Rico and the United States Virgin Islands in response to Hurricane Irma and Hurricane Maria. 
(b)ConsiderationsIn carrying out the audit under subsection (a), the inspector general shall review— (1)the contracting process used by FEMA to evaluate offerors and award the relevant contracts to contractors; 
(2)FEMA’s assessment of the past performance of the contractors, including any historical information showing that the contractors had supported large-scale delivery quantities in the past; (3)FEMA’s assessment of the capacity of the contractors to carry out the relevant contracts, including with respect to inventory, production, and financial capabilities; 
(4)how FEMA ensured that the contractors met the terms of the relevant contracts; and (5)whether the failure of the contractors to meet the terms of the relevant contracts and FEMA’s subsequent cancellation of the relevant contracts affected the provision of tarps and plastic sheeting to the Commonwealth of Puerto Rico and the United States Virgin Islands. 
(c)ReportNot later than 270 days after the date of initiation of the audit under subsection (a), the inspector general shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the results of the audit, including findings and recommendations. 2027.Relief organizationsSection 309 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5152) is amended— 
(1)in subsection (a), by striking and other relief or and inserting long-term recovery groups, domestic hunger relief, and other relief, or; and (2)in subsection (b), by striking and other relief or and inserting long-term recovery groups, domestic hunger relief, and other relief, or. 
2028.Guidance on inundated and submerged roadsThe Administrator of the Federal Emergency Management Agency, in coordination with the Administrator of the Federal Highway Administration, shall develop and issue guidance for State, local, and Tribal governments regarding repair, restoration, and replacement of inundated and submerged roads damaged or destroyed by a major disaster, and for associated expenses incurred by the Government, with respect to roads eligible for assistance under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172). 2029.AuthoritiesNotwithstanding any other provision of law, the non-federally funded actions of private parties and State, local, or Tribal governments, on State, local, Tribal, and private land, and the effects of those actions, shall not be attributed to the Federal Emergency Management Agency's actions under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Flood Disaster Protection Act of 1973 (42 U.S.C. 4002 et seq.), the Biggert-Waters Flood Insurance Reform Act of 2012 (subtitle A of title II of division F of Public Law 112–141; 126 Stat. 916), and the Homeowner Flood Insurance Affordability Act of 2014 (Public Law 113–89; 128 Stat. 1020) for the purposes of section 7 (16 U.S.C. 1536) and section 9 (16 U.S.C. 1538) of the Endangered Species Act. Actions taken under the National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973, the Biggert-Waters Flood Insurance Reform Act of 2012, and the Homeowner Flood Insurance Affordability Act of 2014, that may influence private actions do not create a Federal nexus for the purpose of applying the requirements of section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536). 
2030.Recoupment of certain assistance prohibited 
(a)In generalNotwithstanding section 3716(e) of title 31, United States Code, and unless there is evidence of civil or criminal fraud, the Federal Emergency Management Agency may not take any action to recoup covered assistance from the recipient of such assistance if the receipt of such assistance occurred on a date that is more than 3 years before the date on which the Federal Emergency Management Agency first provides to the recipient written notification of an intent to recoup. (b)Covered assistance definedIn this section, the term covered assistance means assistance provided— 
(1)under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174); and (2)in relation to a major disaster or emergency declared by the President under section 401 or 501 of such Act (42 U.S.C. 5170; 42 U.S.C. 5191) on or after January 1, 2012. 
2031. Statute of limitations 
(a)In generalSection 705 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5205) is amended— (1)in subsection (a)(1)— 
(A)by striking Except and inserting Notwithstanding section 3716(e) of title 31, United States Code, and except; and (B)by striking report for the disaster or emergency and inserting report for project completion as certified by the grantee; and 
(2)in subsection (b)— (A)in paragraph (1) by striking report for the disaster or emergency and inserting report for project completion as certified by the grantee; and 
(B)in paragraph (3) by inserting for project completion as certified by the grantee after final expenditure report. (b)Applicability (1)In generalWith respect to disaster or emergency assistance provided to a State or local government on or after January 1, 2004— 
(A)no administrative action may be taken to recover a payment of such assistance after the date of enactment of this Act if the action is prohibited under section 705(a)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5205(a)(1)), as amended by subsection (a); and (B)any administrative action to recover a payment of such assistance that is pending on such date of enactment shall be terminated if the action is prohibited under section 705(a)(1) of that Act, as amended by subsection (a). 
(2)LimitationThis section, including the amendments made by this section, may not be construed to invalidate or otherwise affect any administration action completed before the date of enactment of this Act. 2032.Technical assistance and recommendations (a)Technical assistanceThe Administrator of the Federal Emergency Management Agency shall provide technical assistance to a common interest community that provides essential services of a governmental nature on actions that a common interest community may take in order to be eligible to receive reimbursement from a grantee that receives funds from the Agency for certain activities performed after an event that results in a disaster declaration. 
(b)RecommendationsNot later than 90 days after the date of enactment of this Act, the Administrator shall provide to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a legislative proposal on how to provide eligibility for disaster assistance with respect to common areas of condominiums and housing cooperatives. 2033. Guidance on hazard mitigation assistance (a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency shall issue guidance regarding the acquisition of property for open space as a mitigation measure under section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) that includes— 
(1)a process by which the State hazard mitigation officer appointed for such an acquisition shall, not later than 60 days after the applicant for assistance enters into an agreement with the Administrator regarding the acquisition, provide written notification to each affected unit of local government for such acquisition that includes— (A)the location of the acquisition; 
(B)the State-local assistance agreement for the hazard mitigation grant program; (C)a description of the acquisition; and 
(D)a copy of the deed restriction; and (2)recommendations for entering into and implementing a memorandum of understanding between units of local government and covered entities that includes provisions to allow an affected unit of local government notified under paragraph (1) to— 
(A)use and maintain the open space created by such a project, consistent with section 404 (including related regulations, standards, and guidance) and consistent with all adjoining property, subject to the notification of the adjoining property, so long as the cost of the maintenance is borne by the local government; and (B)maintain the open space pursuant to standards exceeding any local government standards defined in the agreement with the Administrator described under paragraph (1). 
(b)DefinitionsIn this section the following definitions apply: (1)Affected unit of local governmentThe term affected unit of local government means any entity covered by the definition of local government in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122), that has jurisdiction over the property subject to the acquisition described in subsection (a). 
(2)Covered entityThe term covered entity means— (A)the grantee or subgrantee receiving assistance for an open space project described in subsection (a); 
(B)the State in which such project is located; and (C)the applicable Regional Administrator of the Federal Emergency Management Agency. 
2034. Local impactIn making recommendations to the President regarding a major disaster declaration, the Administrator of the Federal Emergency Management Agency shall give greater weight and consideration to severe local impact or recent multiple disasters. Further, the Administrator shall make corresponding adjustments to the Agency’s policies and regulations regarding such consideration. Not later than 1 year after the date of enactment of this section, the Administrator shall report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the changes made to regulations and policies and the number of declarations that have been declared based on the new criteria. 2035.Additional hazard mitigation activitiesSection 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) is further amended by adding at the end the following: 
 
(g)Use of assistanceRecipients of hazard mitigation assistance provided under this section and section 203 may use the assistance to conduct activities to help reduce the risk of future damage, hardship, loss, or suffering in any area affected by earthquake hazards, including— (1)improvements to regional seismic networks in support of building a capability for earthquake early warning; 
(2)improvements to geodetic networks in support of building a capability for earthquake early warning; and (3)improvements to seismometers, Global Positioning System receivers, and associated infrastructure in support of building a capability for earthquake early warning.. 
2036.National public infrastructure predisaster hazard mitigation 
(a)Predisaster hazard mitigationSection 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133) is amended— (1)in subsection (c) by inserting Public Infrastructure after the National; 
(2)in subsection (e)(1)(B)— (A)by striking or at the end of clause (ii); 
(B)by striking the period at the end of clause (iii) and inserting ; or; and (C)by adding at the end the following: 
 
(iv)to establish and carry out enforcement activities to implement the latest published editions of relevant consensus-based codes, specifications, and standards that incorporate the latest hazard-resistant designs and establish minimum acceptable criteria for the design, construction, and maintenance of residential structures and facilities that may be eligible for assistance under this Act for the purpose of protecting the health, safety, and general welfare of the buildings’ users against disasters.; (3)in subsection (f)— 
(A)in paragraph (1) by inserting for mitigation activities that are cost effective after competitive basis; and (B)by adding at the end the following: 
 
(3)Redistribution of unobligated amountsThe President may— (A)withdraw amounts of financial assistance made available to a State (including amounts made available to local governments of a State) under this subsection that remain unobligated by the end of the third fiscal year after the fiscal year for which the amounts were allocated; and 
(B)in the fiscal year following a fiscal year in which amounts were withdrawn under subparagraph (A), add the amounts to any other amounts available to be awarded on a competitive basis pursuant to paragraph (1).; (4)in subsection (g)— 
(A)in paragraph (9) by striking and at the end; (B)by redesignating paragraph (10) as paragraph (12); and 
(C)by adding after paragraph (9) the following:  (10)the extent to which the State or local government has facilitated the adoption and enforcement of the latest published editions of relevant consensus-based codes, specifications, and standards that incorporate the latest hazard-resistant designs and establish criteria for the design, construction, and maintenance of residential structures and facilities that may be eligible for assistance under this Act for the purpose of protecting the health, safety, and general welfare of the buildings’ users against disasters; 
(11)the extent to which the assistance will fund activities that increase the level of resiliency; and; (5)by striking subsection (i) and inserting the following: 
 
(i)National public infrastructure predisaster mitigation assistance 
(1)In generalThe President may set aside from the Disaster Relief Fund, with respect to each major disaster, an amount equal to 6 percent of the estimated aggregate amount of the grants to be made pursuant to sections 403, 406, 407, 408, 410, and 416 for the major disaster in order to provide technical and financial assistance under this section. (2)Estimated aggregate amountNot later than 180 days after each major disaster declaration pursuant to this Act, the estimated aggregate amount of grants for purposes of paragraph (1) shall be determined by the President and such estimated amount need not be reduced, increased, or changed due to variations in estimates. 
(3)No reduction in amountsThe amount set aside pursuant to paragraph (1) shall not reduce the amounts otherwise made available for sections 403, 404, 406, 407, 408, 410, and 416 under this Act.; and (6)by striking subsections (j) and (m) and redesignating subsections (k), (l), and (n) as subsections (j), (k), and (l), respectively. 
(b)ApplicabilityThe amendments made to section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133) by paragraphs (3) and (5) of subsection (a) shall apply to funds appropriated after the date of enactment of this Act. 2037.Additional mitigation activities (a)Hazard mitigation clarificationSection 404(a) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(a)) is amended by striking the first sentence and inserting the following: The President may contribute up to 75 percent of the cost of hazard mitigation measures which the President has determined are cost effective and which substantially reduce the risk of, or increase resilience to, future damage, hardship, loss, or suffering in any area affected by a major disaster.. 
(b)Eligible costSection 406(e)(1)(A) of such Act (42 U.S.C. 5172(e)(1)(A)) is amended— (1)in the matter preceding clause (i), by inserting after section, the following: for disasters declared on or after August 1, 2017, or a disaster in which a cost estimate has not yet been finalized for a project,; 
(2)in clause (i), by striking and; (3)in clause (ii)— 
(A)by striking codes, specifications, and standards and inserting the latest published editions of relevant consensus-based codes, specifications, and standards that incorporate the latest hazard-resistant designs and establish minimum acceptable criteria for the design, construction, and maintenance of residential structures and facilities that may be eligible for assistance under this Act for the purposes of protecting the health, safety, and general welfare of a facility’s users against disasters; (B)by striking applicable at the time at which the disaster occurred; and 
(C)by striking the period at the end and inserting ; and; and (4)by adding at the end the following: 
 
(iii)in a manner that allows the facility to meet the definition of resilient developed pursuant to this subsection.. (c)Other eligible costSection 406(e)(1) of such Act (42 U.S.C. 5172(e)(1)) is further amended by inserting at the end the following: 
 
(C)ContributionsContributions for the eligible cost made under this section may be provided on an actual cost basis or on cost-estimation procedures.. (d)New rulesSection 406(e) of such Act (42 U.S.C. 5172(e)) is further amended by adding at the end the following: 
 
(5)New rules 
(A)In generalNot later than 18 months after the date of enactment of this paragraph, the President, acting through the Administrator of the Federal Emergency Management Agency, shall issue a final rulemaking that defines the terms resilient and resiliency for purposes of this subsection. (B)Interim guidanceNot later than 60 days after the date of enactment of this paragraph, the Administrator shall issue interim guidance to implement this subsection. Such interim guidance shall expire 18 months after the date of enactment of this paragraph or upon issuance of final regulations pursuant to subparagraph (A), whichever occurs first. 
(C)GuidanceNot later than 90 days after the date on which the Administrator issues the final rulemaking under this paragraph, the Administrator shall issue any necessary guidance related to the rulemaking. (D)ReportNot later than 2 years after the date of enactment of this paragraph, the Administrator shall submit to Congress a report summarizing the regulations and guidance issued pursuant to this paragraph.. 
(e)Conforming amendmentSection 205(d)(2) of the Disaster Mitigation Act of 2000 (Public Law 106–390) is amended by inserting (B) after except that paragraph (1). 2038.Federal cost-share adjustments for repair, restoration, and replacement of damaged facilitiesSection 406(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172(b)) is amended by inserting after paragraph (2) the following: 
 
(3)Increased Federal share 
(A)Incentive measuresThe President may provide incentives to a State or Tribal government to invest in measures that increase readiness for, and resilience from, a major disaster by recognizing such investments through a sliding scale that increases the minimum Federal share to 85 percent. Such measures may include— (i)the adoption of a mitigation plan approved under section 322; 
(ii)investments in disaster relief, insurance, and emergency management programs; (iii)encouraging the adoption and enforcement of the latest published editions of relevant consensus-based codes, specifications, and standards that incorporate the latest hazard-resistant designs and establish minimum acceptable criteria for the design, construction, and maintenance of residential structures and facilities that may be eligible for assistance under this Act for the purpose of protecting the health, safety, and general welfare of the buildings’ users against disasters; 
(iv)facilitating participation in the community rating system; and (v)funding mitigation projects or granting tax incentives for projects that reduce risk. 
(B)Comprehensive GuidanceNot later than 1 year after the date of enactment of this paragraph, the President, acting through the Administrator, shall issue comprehensive guidance to State and Tribal governments regarding the measures and investments, weighted appropriately based on actuarial assessments of eligible actions, that will be recognized for the purpose of increasing the Federal share under this section. Guidance shall ensure that the agency’s review of eligible measures and investments does not unduly delay determining the appropriate Federal cost share.  (C)ReportOne year after the issuance of the guidance required by subparagraph (B), the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report regarding the analysis of the Federal cost shares paid under this section. 
(D)Savings ClauseNothing in this paragraph prevents the President from increasing the Federal cost share above 85 percent.. COther Matters 3001.Treatment of seed cotton (a)DefinitionSection 1111 of the Agricultural Act of 2014 (7 U.S.C. 9011) is amended by adding at the end the following new paragraph: 
 
(25)Seed cottonThe term seed cotton means unginned upland cotton that includes both lint and seed.. (b)Designation as covered commoditySection 1111(6) of the Agricultural Act of 2014 (7 U.S.C. 9011(6)) is amended by adding at the end the following new sentence: Effective beginning with the 2018 crop year, the term includes seed cotton..  
(c)Reference priceSection 1111(18) of the Agricultural Act of 2014 (7 U.S.C. 9011(18)) is amended by adding at the end the following new subparagraph:  (O)For seed cotton, $0.367 per pound.. 
(d)Payment yieldSection 1113(d) of the Agricultural Act of 2014 (7 U.S.C. 9013(d)) is amended by adding at the end the following new paragraph:  (5)Payment yield for seed cotton (A)Payment yieldSubject to subparagraph (B), the payment yield for seed cotton for a farm shall be equal to 2.4 times the payment yield for upland cotton for the farm established for purposes of subsection (e)(3) of section 1104 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 1672), as in effect immediately before the repeal of such section by section 1102(a) of the Agricultural Act of 2014 (Public Law 113–79; 128 Stat. 658). 
(B)UpdateAt the sole discretion of the owner of a farm with a yield described in subparagraph (A), the owner of the farm shall have a 1-time opportunity to update the payment yield for upland cotton for the farm, as provided in subsection (d), for the purpose of calculating the payment yield for seed cotton under such subparagraph.. (e)Payment acresSection 1114(b) of the Agricultural Act of 2014 (7 U.S.C. 9014(b)) is amended by adding at the end the following new paragraph: 
 
(4)Seed cotton rule 
(A)In generalNot later than 90 days after the date of the enactment of this paragraph, the Secretary shall require the owner of a farm to allocate all generic base acres on the farm under subparagraph (B) or (C), or both. (B)No recent history of covered commoditiesIn the case of a farm where no covered commodities (including seed cotton) were planted or were prevented from being planted at any time during the 2009 through 2016 crop years, the owner of such farm shall allocate generic base acres on the farm to unassigned crop base for which no payments may be made under section 1116 or 1117. 
(C)Recent history of covered commoditiesIn the case of a farm not described in subparagraph (B), the owner of such farm shall allocate generic base acres on the farm— (i)subject to subparagraph (D), to seed cotton base acres in an amount equal to the greater of— 
(I)80 percent of the generic base acres on the farm; or (II)the average seed cotton acres planted or prevented from being planted on the farm during the 2009 through 2012 crop years (not to exceed the total generic base acres on the farm); or 
(ii)to covered commodities (including seed cotton), by applying subparagraphs (B), (D), (E), and (F) of section 1112(a)(3). (D)Treatment of residual generic base acresIn the case of a farm where generic base acres are allocated under subparagraph (C)(i), the residual generic base acres shall be allocated to unassigned crop base for which no payments may be made under section 1116 or 1117. 
(E)Effect of failure to allocateIf the owner of a farm fails to allocate generic base acres on the farm, the owner of the farm shall be deemed to have allocated all generic base acres in accordance with subparagraph (C)(i).. (f)Recordkeeping regarding unassigned crop baseSection 1114 of the Agricultural Act of 2014 (7 U.S.C. 9014) is amended by adding at the end the following new subsection: 
 
(f)Unassigned crop baseThe Secretary shall maintain information on generic base acres on a farm allocated as unassigned crop base pursuant to subsection (b)(4).. (g)Special election period for price loss coverage or agriculture risk coverageSection 1115 of the Agricultural Act of 2014 (7 U.S.C. 9014(b)) is amended— 
(1)in subsection (a), by striking For and inserting Except as provided in subsection (g), for; and (2)by adding at the end the following new subsection: 
 
(g)Special election 
(1)Election requiredIn the case of acres allocated on a farm to seed cotton, all of the producers on the farm shall be given the opportunity to make a new 1-time election under subsection (a) to reflect the designation of seed cotton as a covered commodity for that crop year under section 1111(6). (2)Effect of failure to make unanimous electionIf all of the producers on a farm fail to make a unanimous election under paragraph (1), the producers on the farm shall be deemed to have elected price loss coverage under section 1116 for all acres allocated on the farm to seed cotton.. 
(h)Effective priceSection 1116 of the Agricultural Act of 2014 (7 U.S.C. 9016(b)) is amended by adding at the end the following new subsection:  (h)Effective price for seed cotton (1)In generalThe effective price for seed cotton under subsection (b) shall be equal to the marketing year average price for seed cotton, as calculated under paragraph (2). 
(2)CalculationThe marketing year average price for seed cotton for a crop year shall be equal to the quotient of— (A)a dividend that is equal to the sum of— 
(i)the product obtained when the upland cotton lint marketing year average price is multiplied by total United States upland cotton lint production measured in pounds; and (ii)the product obtained when the cottonseed marketing year average price is multiplied by total United States cottonseed production measured in pounds; and 
(B)a divisor that is equal to the sum of— (i)total United States upland cotton lint production measured in pounds; and  
(ii)total United States cottonseed production measured in pounds.. (i)Deemed loan rate for seed cottonSection 1202 of the Agricultural Act of 2014 (7 U.S.C. 9032) is amended by adding at the end the following new subsection: 
 
(c)Rule for seed cotton 
(1)In generalFor purposes of section 1116(b)(2) and paragraphs (1)(B)(ii) and (2)(A)(ii)(II) of section 1117(b) only, seed cotton shall be deemed to have a loan rate equal to $0.25 per pound. (2)Rule of constructionNothing in this subsection shall be construed to authorize nonrecourse marketing assistance loans under this part for seed cotton.. 
(j)Limitation on stacked income protection plan for producers of upland cottonSection 508B of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1508b) is amended by adding the following new subsection:   (f)LimitationBeginning with the 2018 crop year, in the case of a farm that is enrolled for a crop year in price loss coverage under section 1116 of the Agricultural Act of 2014 (7 U.S.C. 9016) or agriculture risk coverage under section 1117 of such Act (7 U.S.C. 9017) and the coverage on the farm includes seed cotton, the farm shall not be eligible for a Stacked Income Protection Plan for upland cotton for that crop year.. 
(k)Technical correctionSection 1114(b)(2) of the Agricultural Act of 2014 (7 U.S.C. 9014(b)(2)) is amended by striking paragraphs (1)(B) and (2)(B) and inserting paragraphs (1) and (2).  (l)AdministrationThe Secretary of Agriculture shall carry out the amendments made by this section in the manner provided under section 1601 of the Agricultural Act of 2014 (7 U.S.C. 9091). 
(m)ApplicationThe amendments made by this section shall apply beginning with the 2018 crop year. 3002.Limitation on crop insurance livestock-related expenditures (a)In generalParagraph (10) of section 523(b) of the Federal Crop Insurance Act (7 U.S.C. 1523) is repealed. 
(b)Conforming amendmentsSection 516 of the Federal Crop Insurance Act (7 U.S.C. 1516) is amended in subsections (a)(2)(C) and (b)(1)(D) by striking subsections (a)(3)(E)(ii) and (b)(10) of section 523 and inserting subsection (a)(3)(E)(ii) of such section. 3003.National accuracy clearinghouseThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended at the end by adding the following: 
 
30.National accuracy clearinghouse 
(a)In generalThe Secretary shall establish an interstate database, or system of databases, of supplemental nutrition assistance program information to be known as the National Accuracy Clearinghouse. (b)PurposeAny database or system of databases established pursuant to subsection (a) shall be used by States when making eligibility determinations to prevent supplemental nutrition assistance program participants from receiving duplicative benefits in multiple States. 
(c)Implementation 
(1)Issuance of interim final regulationsNot later than 18 months after the effective date of this section, the Secretary shall issue interim final regulations to carry out this section that— (A)incorporate best practices and lessons learned from the regional pilot project referenced in section 4032(c) of the Agricultural Act of 2014 (7 U.S.C. 2036c(c)); 
(B)safeguard the security of the data stored in the National Accuracy Clearinghouse and protect the privacy of supplemental nutrition assistance program participants and applicants; and (C)detail the process States will be required to follow for— 
(i)conducting initial and ongoing matches of participant and applicant data; (ii)identifying and acting on all apparent instances of duplicative participation by participants or applicants in multiple States; and 
(iii)complying with such other rules and standards the Secretary determines appropriate to carry out this section.  (2)TimingThe initial match and corresponding actions required by paragraph (1)(C) shall occur within 3 years after the effective date of this section.. 
3004.Puerto Rico low-income communities treated as qualified opportunity zone 
(a)In generalSection 1400Z-1(b) of the Internal Revenue Code of 1986, as added by the Tax Cuts and Jobs Act, is amended by adding at the end the following new paragraph:  (3)Special rule for Puerto RicoEach population census tract in Puerto Rico that is a low-income community shall be deemed to be certified and designated as a qualified opportunity zone.. 
(b)Conforming amendmentSection 1400Z-1(d)(1) of such Code is amended by inserting and subsection (b)(3) after paragraph (2).  (c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 13823 of the Tax Cuts and Jobs Act, and the deemed certification and designation under section 1400Z-1(b)(3) of such Code, as added by this section, shall treated as effective on the date of the enactment of such Act. 
DBudgetary Effects 
4001.Budgetary effects 
(a)In generalThe budgetary effects of division B and each succeeding division (other than division E) shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010. (b)Senate PAYGO scorecardsThe budgetary effects of division B and each succeeding division (other than division E) shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress). 
(c)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of division B and each succeeding division (other than division E) shall not be estimated— (1)for purposes of section 251 of such Act; and 
(2)for purposes of paragraph (4)(C) of section 3 of the Statutory Pay-As-You-Go Act of 2010 as being included in an appropriation Act. ETax Relief Relating to Certain Disasters ICalifornia Fires 5001.DefinitionsFor purposes of this title— 
(1)California wildfire disaster zoneThe term California wildfire disaster zone means that portion of the California wildfire disaster area determined by the President to warrant individual or individual and public assistance from the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act by reason of wildfires in California. (2)California wildfire disaster areaThe term California wildfire disaster area means an area with respect to which during 2017 a major disaster has been declared by the President under section 401 of such Act by reason of wildfires in California. 
5002.Special disaster-related rules for use of retirement funds 
(a)Tax-Favored withdrawals from retirement plans 
(1)In generalSection 72(t) of the Internal Revenue Code of 1986 shall not apply to any qualified wildfire distribution. (2)Aggregate dollar limitation (A)In generalFor purposes of this subsection, the aggregate amount of distributions received by an individual which may be treated as qualified wildfire distributions for any taxable year shall not exceed the excess (if any) of— 
(i)$100,000, over (ii)the aggregate amounts treated as qualified wildfire distributions received by such individual for all prior taxable years. 
(B)Treatment of plan distributionsIf a distribution to an individual would (without regard to subparagraph (A)) be a qualified wildfire distribution, a plan shall not be treated as violating any requirement of the Internal Revenue Code of 1986 merely because the plan treats such distribution as a qualified wildfire distribution, unless the aggregate amount of such distributions from all plans maintained by the employer (and any member of any controlled group which includes the employer) to such individual exceeds $100,000. (C)Controlled groupFor purposes of subparagraph (B), the term controlled group means any group treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of 1986. 
(3)Amount distributed may be repaid 
(A)In generalAny individual who receives a qualified wildfire distribution may, at any time during the 3-year period beginning on the day after the date on which such distribution was received, make one or more contributions in an aggregate amount not to exceed the amount of such distribution to an eligible retirement plan of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or 457(e)(16), of the Internal Revenue Code of 1986, as the case may be. (B)Treatment of repayments of distributions from eligible retirement plans other than IRAsFor purposes of the Internal Revenue Code of 1986, if a contribution is made pursuant to subparagraph (A) with respect to a qualified wildfire distribution from an eligible retirement plan other than an individual retirement plan, then the taxpayer shall, to the extent of the amount of the contribution, be treated as having received the qualified wildfire distribution in an eligible rollover distribution (as defined in section 402(c)(4) of such Code) and as having transferred the amount to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution. 
(C)Treatment of repayments for distributions from IRAsFor purposes of the Internal Revenue Code of 1986, if a contribution is made pursuant to subparagraph (A) with respect to a qualified wildfire distribution from an individual retirement plan (as defined by section 7701(a)(37) of such Code), then, to the extent of the amount of the contribution, the qualified wildfire distribution shall be treated as a distribution described in section 408(d)(3) of such Code and as having been transferred to the eligible retirement plan in a direct trustee to trustee transfer within 60 days of the distribution. (4)DefinitionsFor purposes of this subsection— 
(A)Qualified wildfire distributionExcept as provided in paragraph (2), the term qualified wildfire distribution means any distribution from an eligible retirement plan made on or after October 8, 2017, and before January 1, 2019, to an individual whose principal place of abode on October 8, 2017, is located in the California wildfire disaster area and who has sustained an economic loss by reason of the wildfires to which the declaration of such area relates. (B)Eligible retirement planThe term eligible retirement plan shall have the meaning given such term by section 402(c)(8)(B) of the Internal Revenue Code of 1986. 
(5)Income inclusion spread over 3-year period 
(A)In generalIn the case of any qualified wildfire distribution, unless the taxpayer elects not to have this paragraph apply for any taxable year, any amount required to be included in gross income for such taxable year shall be so included ratably over the 3-taxable-year period beginning with such taxable year. (B)Special ruleFor purposes of subparagraph (A), rules similar to the rules of subparagraph (E) of section 408A(d)(3) of the Internal Revenue Code of 1986 shall apply. 
(6)Special rules 
(A)Exemption of distributions from trustee to trustee transfer and withholding rulesFor purposes of sections 401(a)(31), 402(f), and 3405 of the Internal Revenue Code of 1986, qualified wildfire distributions shall not be treated as eligible rollover distributions. (B)Qualified wildfire distributions treated as meeting plan distribution requirementsFor purposes the Internal Revenue Code of 1986, a qualified wildfire distribution shall be treated as meeting the requirements of sections 401(k)(2)(B)(i), 403(b)(7)(A)(ii), 403(b)(11), and 457(d)(1)(A) of such Code. 
(b)Recontributions of withdrawals for home purchases 
(1)Recontributions 
(A)In generalAny individual who received a qualified distribution may, during the period beginning on October 8, 2017, and ending on June 30, 2018, make one or more contributions in an aggregate amount not to exceed the amount of such qualified distribution to an eligible retirement plan (as defined in section 402(c)(8)(B) of the Internal Revenue Code of 1986) of which such individual is a beneficiary and to which a rollover contribution of such distribution could be made under section 402(c), 403(a)(4), 403(b)(8), or 408(d)(3), of such Code, as the case may be. (B)Treatment of repaymentsRules similar to the rules of subparagraphs (B) and (C) of subsection (a)(3) shall apply for purposes of this subsection. 
(2)Qualified distributionFor purposes of this subsection, the term qualified distribution means any distribution— (A)described in section 401(k)(2)(B)(i)(IV), 403(b)(7)(A)(ii) (but only to the extent such distribution relates to financial hardship), 403(b)(11)(B), or 72(t)(2)(F), of the Internal Revenue Code of 1986, 
(B)received after March 31, 2017, and before January 15, 2018, and (C)which was to be used to purchase or construct a principal residence in the California wildfire disaster area but which was not so purchased or constructed on account of the wildfires to which the declaration of such area relates. 
(c)Loans from qualified plans 
(1)Increase in limit on loans not treated as distributionsIn the case of any loan from a qualified employer plan (as defined under section 72(p)(4) of the Internal Revenue Code of 1986) to a qualified individual made during the period beginning on the date of the enactment of this Act and ending on December 31, 2018— (A)clause (i) of section 72(p)(2)(A) of such Code shall be applied by substituting $100,000 for $50,000, and 
(B)clause (ii) of such section shall be applied by substituting the present value of the nonforfeitable accrued benefit of the employee under the plan for one-half of the present value of the nonforfeitable accrued benefit of the employee under the plan. (2)Delay of repaymentIn the case of a qualified individual with an outstanding loan on or after October 8, 2017, from a qualified employer plan (as defined in section 72(p)(4) of the Internal Revenue Code of 1986)— 
(A)if the due date pursuant to subparagraph (B) or (C) of section 72(p)(2) of such Code for any repayment with respect to such loan occurs during the period beginning on October 8, 2017, and ending on December 31, 2018, such due date shall be delayed for 1 year, (B)any subsequent repayments with respect to any such loan shall be appropriately adjusted to reflect the delay in the due date under paragraph (1) and any interest accruing during such delay, and 
(C)in determining the 5-year period and the term of a loan under subparagraph (B) or (C) of section 72(p)(2) of such Code, the period described in subparagraph (A) shall be disregarded. (3)Qualified individualFor purposes of this subsection, the term qualified individual means any individual whose principal place of abode on October 8, 2017, is located in the California wildfire disaster area and who has sustained an economic loss by reason of wildfires to which the declaration of such area relates. 
(d)Provisions relating to plan amendments 
(1)In generalIf this subsection applies to any amendment to any plan or annuity contract, such plan or contract shall be treated as being operated in accordance with the terms of the plan during the period described in paragraph (2)(B)(i). (2)Amendments to which subsection applies (A)In generalThis subsection shall apply to any amendment to any plan or annuity contract which is made— 
(i)pursuant to any provision of this section, or pursuant to any regulation issued by the Secretary or the Secretary of Labor under any provision of this section, and (ii)on or before the last day of the first plan year beginning on or after January 1, 2019, or such later date as the Secretary may prescribe.In the case of a governmental plan (as defined in section 414(d) of the Internal Revenue Code of 1986), clause (ii) shall be applied by substituting the date which is 2 years after the date otherwise applied under clause (ii). 
(B)ConditionsThis subsection shall not apply to any amendment unless— (i)during the period— 
(I)beginning on the date that this section or the regulation described in subparagraph (A)(i) takes effect (or in the case of a plan or contract amendment not required by this section or such regulation, the effective date specified by the plan), and (II)ending on the date described in subparagraph (A)(ii) (or, if earlier, the date the plan or contract amendment is adopted),the plan or contract is operated as if such plan or contract amendment were in effect, and 
(ii)such plan or contract amendment applies retroactively for such period. 5003.Employee retention credit for employers affected by California wildfires (a)In generalFor purposes of section 38 of the Internal Revenue Code of 1986, in the case of an eligible employer, the California wildfire employee retention credit shall be treated as a credit listed in subsection (b) of such section. For purposes of this subsection, the California wildfire employee retention credit for any taxable year is an amount equal to 40 percent of the qualified wages with respect to each eligible employee of such employer for such taxable year. For purposes of the preceding sentence, the amount of qualified wages which may be taken into account with respect to any individual shall not exceed $6,000. 
(b)DefinitionsFor purposes of this section— (1)Eligible employerThe term eligible employer means any employer— 
(A)which conducted an active trade or business on October 8, 2017, in the California wildfire disaster zone, and (B)with respect to whom the trade or business described in subparagraph (A) is inoperable on any day after October 8, 2017, and before January 1, 2018, as a result of damage sustained by reason of the wildfires to which such declaration of such area relates. 
(2)Eligible employeeThe term eligible employee means with respect to an eligible employer an employee whose principal place of employment on October 8, 2017, with such eligible employer was in the California wildfire disaster zone. (3)Qualified wagesThe term qualified wages means wages (as defined in section 51(c)(1) of the Internal Revenue Code of 1986, but without regard to section 3306(b)(2)(B) of such Code) paid or incurred by an eligible employer with respect to an eligible employee on any day after October 8, 2017, and before January 1, 2018, which occurs during the period— 
(A)beginning on the date on which the trade or business described in paragraph (1) first became inoperable at the principal place of employment of the employee immediately before the wildfires to which the declaration of the California wildfire disaster area relates, and (B)ending on the date on which such trade or business has resumed significant operations at such principal place of employment.Such term shall include wages paid without regard to whether the employee performs no services, performs services at a different place of employment than such principal place of employment, or performs services at such principal place of employment before significant operations have resumed. 
(c)Certain rules To applyFor purposes of this section, rules similar to the rules of sections 51(i)(1), 52, and 280C(a) of the Internal Revenue Code of 1986, shall apply. (d)Employee not taken into account more than onceAn employee shall not be treated as an eligible employee for purposes of this section for any period with respect to any employer if such employer is allowed a credit under section 51 of the Internal Revenue Code of 1986 with respect to such employee for such period. 
5004.Additional disaster-related tax relief provisions 
(a)Temporary suspension of limitations on charitable contributions 
(1)In generalExcept as otherwise provided in paragraph (2), subsection (b) of section 170 of the Internal Revenue Code of 1986 shall not apply to qualified contributions and such contributions shall not be taken into account for purposes of applying subsections (b) and (d) of such section to other contributions. (2)Treatment of excess contributionsFor purposes of section 170 of the Internal Revenue Code of 1986— 
(A)IndividualsIn the case of an individual— (i)LimitationAny qualified contribution shall be allowed only to the extent that the aggregate of such contributions does not exceed the excess of the taxpayer’s contribution base (as defined in subparagraph (G) of section 170(b)(1) of such Code) over the amount of all other charitable contributions allowed under section 170(b)(1) of such Code. 
(ii)CarryoverIf the aggregate amount of qualified contributions made in the contribution year (within the meaning of section 170(d)(1) of such Code) exceeds the limitation of clause (i), such excess shall be added to the excess described in the portion of subparagraph (A) of such section which precedes clause (i) thereof for purposes of applying such section. (B)CorporationsIn the case of a corporation— 
(i)LimitationAny qualified contribution shall be allowed only to the extent that the aggregate of such contributions does not exceed the excess of the taxpayer’s taxable income (as determined under paragraph (2) of section 170(b) of such Code) over the amount of all other charitable contributions allowed under such paragraph. (ii)CarryoverRules similar to the rules of subparagraph (A)(ii) shall apply for purposes of this subparagraph. 
(3)Exception to overall limitation on itemized deductionsSo much of any deduction allowed under section 170 of the Internal Revenue Code of 1986 as does not exceed the qualified contributions paid during the taxable year shall not be treated as an itemized deduction for purposes of section 68 of such Code. (4)Qualified contributions (A)In generalFor purposes of this subsection, the term qualified contribution means any charitable contribution (as defined in section 170(c) of the Internal Revenue Code of 1986) if— 
(i)such contribution— (I)is paid during the period beginning on October 8, 2017, and ending on December 31, 2017, in cash to an organization described in section 170(b)(1)(A) of such Code, and 
(II)is made for relief efforts in the California wildfire disaster area, (ii)the taxpayer obtains from such organization contemporaneous written acknowledgment (within the meaning of section 170(f)(8) of such Code) that such contribution was used (or is to be used) for relief efforts described in clause (i)(II), and 
(iii)the taxpayer has elected the application of this subsection with respect to such contribution. (B)ExceptionSuch term shall not include a contribution by a donor if the contribution is— 
(i)to an organization described in section 509(a)(3) of the Internal Revenue Code of 1986, or (ii)for the establishment of a new, or maintenance of an existing, donor advised fund (as defined in section 4966(d)(2) of such Code). 
(C)Application of election to partnerships and S corporationsIn the case of a partnership or S corporation, the election under subparagraph (A)(iii) shall be made separately by each partner or shareholder. (b)Special rules for qualified disaster-Related personal casualty losses (1)In generalIf an individual has a net disaster loss for any taxable year— 
(A)the amount determined under section 165(h)(2)(A)(ii) of the Internal Revenue Code of 1986 shall be equal to the sum of— (i)such net disaster loss, and 
(ii)so much of the excess referred to in the matter preceding clause (i) of section 165(h)(2)(A) of such Code (reduced by the amount in clause (i) of this subparagraph) as exceeds 10 percent of the adjusted gross income of the individual, (B)section 165(h)(1) of such Code shall be applied by substituting $500 for $500 ($100 for taxable years beginning after December 31, 2009), 
(C)the standard deduction determined under section 63(c) of such Code shall be increased by the net disaster loss, and (D)section 56(b)(1)(E) of such Code shall not apply to so much of the standard deduction as is attributable to the increase under subparagraph (C) of this paragraph. 
(2)Net disaster lossFor purposes of this subsection, the term net disaster loss means the excess of qualified disaster-related personal casualty losses over personal casualty gains (as defined in section 165(h)(3)(A) of the Internal Revenue Code of 1986). (3)Qualified disaster-related personal casualty lossesFor purposes of this subsection, the term qualified disaster-related personal casualty losses means losses described in section 165(c)(3) of the Internal Revenue Code of 1986 which arise in the California wildfire disaster area on or after October 8, 2017, and which are attributable to the wildfires to which the declaration of such area relates. 
(c)Special rule for determining earned income 
(1)In generalIn the case of a qualified individual, if the earned income of the taxpayer for the taxable year which includes the applicable date is less than the earned income of the taxpayer for the preceding taxable year, the credits allowed under sections 24(d) and 32 of the Internal Revenue Code of 1986 may, at the election of the taxpayer, be determined by substituting— (A)such earned income for the preceding taxable year, for 
(B)such earned income for the taxable year which includes October 8, 2017. (2)Qualified individualFor purposes of this subsection, the term qualified individual means any individual whose principal place of abode on October 8, 2017, was located— 
(A)in the California wildfire disaster zone, or (B)in the California wildfire disaster area (but outside the California wildfire disaster zone) and such individual was displaced from such principal place of abode by reason of the wildfires to which the declaration of such area relates. 
(3)Earned incomeFor purposes of this subsection, the term earned income has the meaning given such term under section 32(c) of the Internal Revenue Code of 1986. (4)Special rules (A)Application to joint returnsFor purposes of paragraph (1), in the case of a joint return for a taxable year which includes October 8, 2017— 
(i)such paragraph shall apply if either spouse is a qualified individual, and (ii)the earned income of the taxpayer for the preceding taxable year shall be the sum of the earned income of each spouse for such preceding taxable year. 
(B)Uniform application of electionAny election made under paragraph (1) shall apply with respect to both sections 24(d) and 32, of the Internal Revenue Code of 1986. (C)Errors treated as mathematical errorFor purposes of section 6213 of the Internal Revenue Code of 1986, an incorrect use on a return of earned income pursuant to paragraph (1) shall be treated as a mathematical or clerical error. 
(D)No effect on determination of gross income, etcExcept as otherwise provided in this subsection, the Internal Revenue Code of 1986 shall be applied without regard to any substitution under paragraph (1). IITax Relief For Hurricanes Harvey, Irma, And Maria 5101.Tax relief for hurricanes Harvey, Irma, and Maria (a)Modification of Hurricanes Harvey and Irma disaster areasSubsections (a)(2) and (b)(2) of section 501 of the Disaster Tax Relief and Airport and Airway Extension Act of 2017 (Public Law 115–63; 131 Stat. 1173) are both amended by striking September 21, 2017 and inserting October 17, 2017. 
(b)Employee retention creditSubsections (a)(3), (b)(3), and (c)(3) of section 503 of the Disaster Tax Relief and Airport and Airway Extension Act of 2017 (Public Law 115–63; 131 Stat. 1181) are each amended by striking sections 51(i)(1) and 52 and inserting sections 51(i)(1), 52, and 280C(a). (c)Effective dateThe amendments made by this section shall take effect as if included in the provisions of title V of the Disaster Tax Relief and Airport and Airway Extension Act of 2017 to which such amendments relate. 
IIIBudgetary effects 
5201.Emergency designationThis division is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)). 5202.Designation in SenateIn the Senate, this division is designated as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. 
 Passed the House of Representatives December 21, 2017.Karen L. Haas,Clerk. 

January 4, 2018
Read the second time and placed on the calendar
